UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811 - 22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund Dreyfus Yield Enhancement Strategy Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Emerging Markets Debt U.S. Dollar Fund DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration Dreyfus Global Emerging Markets Fund 3SBIO INC. Ticker: 1530 Security ID: G8875G102 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: JUN 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Huang Bin as Director For For Management 2b Elect Steven Dasong Wang as Director For For Management 2c Elect Ma Jun as Director For For Management 2d Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4B Authorize Repurchase of Issued Share For For Management Capital 4C Authorize Reissuance of Repurchased For Against Management Shares 51JOB, INC. Ticker: JOBS Security ID: 316827104 Meeting Date: DEC 16, 2016 Meeting Type: Annual Record Date: NOV 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect David K. Chao as Director For For Management 2 Elect Li-Lan Cheng as Director For For Management 3 Elect Eric He as Director For For Management 4 Elect Kazumasa Watanabe as Director For For Management 5 Elect Rick Yan as Director For For Management 6 Approve Appointment of Auditor For For Management AIA GROUP LTD. Ticker: 1299 Security ID: Y002A1105 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAY 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Mohamed Azman Yahya as Director For For Management 4 Elect Edmund Sze-Wing Tse as Director For For Management 5 Elect Jack Chak-Kwong So as Director For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 7A Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7B Authorize Repurchase of Issued Share For For Management Capital 7C Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme ALIBABA GROUP HOLDING LIMITED Ticker: BABA Security ID: 01609W102 Meeting Date: OCT 13, 2016 Meeting Type: Annual Record Date: AUG 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Daniel Yong Zhang as Director For Against Management 1.2 Elect Chee Hwa Tung as Director For For Management 1.3 Elect Jerry Yang as Director For For Management 1.4 Elect Wan Ling Martello as Director For For Management 1.5 Elect Eric Xiandong Jing as Director For Against Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors AMARA RAJA BATTERIES LTD Ticker: 500008 Security ID: Y00968142 Meeting Date: AUG 06, 2016 Meeting Type: Annual Record Date: JUL 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Payment of Interim Dividend as For For Management Final Dividend 3 Reelect Ramachandra N Galla as Director For For Management 4 Approve Brahmayya & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect Raphael John Shemanski as For For Management Director 6 Approve Fix Remuneration of Cost For For Management Auditors APOLLO HOSPITALS ENTERPRISE LTD. Ticker: APOLLOHOSP Security ID: Y0187F138 Meeting Date: AUG 12, 2016 Meeting Type: Annual Record Date: AUG 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend as Final For For Management Dividend 3 Reelect SHobana Kamineni as Director For For Management 4 Approve S. Viswanathan LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Increase in Borrowing Powers For For Management 6 Approve Pledging of Assets for Debt For For Management 7 Authorize Issuance of Non-Convertible For For Management Debentures 8 Authorize Board to Fix Remuneration of For For Management Auditors ARCA CONTINENTAL S.A.B. DE C.V. Ticker: AC * Security ID: P0448R103 Meeting Date: OCT 26, 2016 Meeting Type: Special Record Date: OCT 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Balance Sheet For For Management 2 Approve Merger by Absorption of Arca For For Management Ecuador SAPI de CV, Including Agreements to Carry out Merger 3 Approve Capital Increase via Issuance For For Management of Shares in Connection with Merger 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions 5 Approve Minutes of Meeting For For Management AXIS BANK LTD. Ticker: 532215 Security ID: Y0487S137 Meeting Date: JUL 22, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect V. Srinivasan as Director For For Management 4 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect Rakesh Makhija as Independent For For Management Director 6 Elect Ketaki Bhagwati as Independent For For Management Director 7 Elect B. Babu Rao as Director For For Management 8 Approve Revision in the Remuneration For For Management of Shikha Sharma as Managing Director and CEO 9 Approve Reappointment of V. Srinivasan For For Management as Executive Director & Head (Corporate Banking) from Oct. 15, 2015 to Dec. 20, 2015 and Approve His Appointment and Remuneration as Deputy Managing Director from Dec. 21, 2015 to Dec. 20, 2018 10 Approve Revision in the Remuneration For For Management of V. Srinivasan as Executive Director designated as Deputy Managing Director with effect from June 1, 2016 11 Elect Sanjiv Misra as Independent For For Management Director 12 Approve Appointment and Remuneration For For Management of Sanjiv Misra as Non-Executive Part-Time Chairman 13 Elect Rajiv Anand as Director For For Management 14 Approve Appointment and Remuneration For For Management of Rajiv Anand as Executive Director designated as Executive Director (Retail Banking) 15 Elect Rajesh Dahiya as Director For For Management 16 Approve Appointment and Remuneration For For Management of Rajesh Dahiya as Executive Director designated as Executive Director (Corporate Centre) 17 Approve Remuneration of Non-Executive For For Management Directors 18 Authorize Issuance of Non-Convertible For For Management Debentures BANCO SANTANDER CHILE Ticker: BSANTANDER Security ID: 05965X109 Meeting Date: JAN 09, 2017 Meeting Type: Special Record Date: DEC 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Name or Corporate Name For For Management 2 Approve Decrease in Board Size from 11 For For Management to 9 Members; Amend Articles Accordingly 3 Update Share Capital Re: Revaluation For For Management of Own Capital Between Years 2002 and 2008 4 Remove Transitional Articles that Have For For Management Already Produced All their Effects 5 Amend Articles to Comply with Current For For Management Legislation 6 Consider Amendments in Previous Items; For For Management Consolidate Bylaws 7 Receive Report Regarding Related-Party None None Management Transactions (Non-Voting) 8 Adopt All Other Agreements and Grant For For Management Necessary Powers to Comply with and Implement Resolutions Adopted at this Meeting BANCO SANTANDER CHILE Ticker: BSANTANDER Security ID: 05965X109 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of CLP 1.75 Per Share 3 Appoint PriceWaterhouseCoopers as For For Management Auditors 4 Designate Feller Rate, Fitch Rating For For Management Chile and Standard & Poor's Ratings Chile as Risk Assessment Companies 5.1 Elect Vittorio Corbo as Director For For Management 5.2 Elect Oscar von Chrismar as Director For For Management 5.3 Elect Roberto Mendez as Director For For Management 5.4 Elect Juan Pedro Santa Maria as For For Management Director 5.5 Elect Roberto Zahler as Director For For Management 5.6 Elect Lucia Santa Cruz as Director For For Management 5.7 Elect Orlando Poblete as Director For For Management 5.8 Elect Andreu Plaza as Director For For Management 5.9 Elect Ana Dorrego as Director For For Management 5.10 Elect Victor Toledo as Director For For Management 6.1 Elect Blanca Bustamante as Alternate For For Management Director 6.2 Elect Raimundo Monge as Alternate For For Management Director 7 Approve Remuneration of Directors For For Management 8 Approve Remuneration and Budget of For For Management Directors' Committee and Audit Committee; Receive Directors and Audit Committee's Report 9 Transact Other Business None None Management BGEO GROUP PLC Ticker: BGEO Security ID: G1226S107 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAY 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Remuneration Policy For For Management 5 Re-elect Neil Janin as Director For For Management 6 Re-elect Irakli Gilauri as Director For For Management 7 Re-elect David Morrison as Director For For Management 8 Re-elect Alasdair Breach as Director For For Management 9 Re-elect Kim Bradley as Director For For Management 10 Re-elect Tamaz Georgadze as Director For For Management 11 Re-elect Hanna Loikkanen as Director For For Management 12 Reappoint Ernst & Young LLP as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 18 Authorise Market Purchase of Ordinary For For Management Shares BRITISH AMERICAN TOBACCO PLC Ticker: BATS Security ID: G1510J102 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Reappoint KPMG LLP as Auditors For For Management 5 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 6 Re-elect Richard Burrows as Director For For Management 7 Re-elect Nicandro Durante as Director For For Management 8 Re-elect Sue Farr as Director For For Management 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Savio Kwan as Director For For Management 11 Re-elect Dr Pedro Malan as Director For For Management 12 Re-elect Dimitri Panayotopoulos as For For Management Director 13 Re-elect Kieran Poynter as Director For For Management 14 Re-elect Ben Stevens as Director For For Management 15 Elect Dr Marion Helmes as Director For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CATCHER TECHNOLOGY CO., LTD. Ticker: 2474 Security ID: Y1148A101 Meeting Date: JUN 19, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Plan on Profit Distribution For For Management 3 Approve Issuance of Ordinary Shares or For For Management Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Other Business None Against Management CHINA BIOLOGIC PRODUCTS, INC. Ticker: CBPO Security ID: 16938C106 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: MAY 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sean Shao For Withhold Management 1.2 Elect Director Wenfang Liu For Withhold Management 1.3 Elect Director David Hui Li For Withhold Management 2 Ratify KPMG Huazhen LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change State of Incorporation from For Against Management Delaware to Cayman Islands DISCOVERY LIMITED Ticker: DSY Security ID: S2192Y109 Meeting Date: NOV 29, 2016 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2016 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Jorge Goncalves as the Individual Registered Auditor 3.1 Re-elect Les Owen as Chairperson of For For Management the Audit Committee 3.2 Re-elect Sindi Zilwa as Member of the For For Management Audit Committee 3.3 Re-elect Sonja Sebotsa as Member of For For Management the Audit Committee 4.1 Re-elect Dr Vincent Maphai as Director For For Management 4.2 Re-elect Tito Mboweni as Director For For Management 4.3 Re-elect Les Owen as Director For For Management 4.4 Re-elect Sonja Sebotsa as Director For For Management 5 Approve Remuneration Policy For Against Management 6 Authorise Ratification of Approved For For Management Resolutions 7.1 Authorise Directors to Allot and Issue For For Management A Preference Shares 7.2 Authorise Directors to Allot and Issue For For Management B Preference Shares 7.3 Authorise Directors to Allot and Issue For For Management C Preference Shares 1 Approve Non-executive Directors' For For Management Remuneration 2 Authorise Repurchase of Issued Share For For Management Capital 3 Approve Financial Assistance in Terms For Against Management of Section 44 and 45 of the Companies Act 4 Amend Memorandum of Incorporation Re: For For Management Issues of Shares 5 Amend Memorandum of Incorporation Re: For For Management Fractions of Shares DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. FEMSA Ticker: FEMSA UBD Security ID: P4182H115 Meeting Date: MAR 16, 2017 Meeting Type: Annual Record Date: MAR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and Cash For For Management Dividends 4 Set Maximum Amount of Share Repurchase For For Management Program 5 Elect Directors and Secretaries, For For Management Verify Director's Independence Classification as Per Mexican Securities Law, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning, Audit, and Corporate Practices Committees; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GLENMARK PHARMACEUTICALS LTD. Ticker: 532296 Security ID: Y2711C144 Meeting Date: AUG 12, 2016 Meeting Type: Annual Record Date: AUG 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Standalone Financial Statements For For Management and Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Final Dividend For For Management 4 Reelect Rajesh Desai as Director For For Management 5 Approve Walker Chandiok & Co LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Remuneration of Cost Auditors For For Management 7 Elect Milind Sarwate as Independent For For Management Director 8 Approve Appointment and Remuneration For For Management of Rajesh Desai as Executive Director 9 Approve Stock Option Plan Grants to For Against Management Employees of the Company Under the Employee Stock Option Scheme 2016 10 Approve Stock Option Plan Grants to For Against Management Employees of Subsidiaries Under the Employee Stock Option Scheme 2016 GODREJ CONSUMER PRODUCTS LTD. Ticker: GODREJCP Security ID: Y2732X135 Meeting Date: JUL 29, 2016 Meeting Type: Annual Record Date: JUL 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect Tanya Dubash as Director For For Management 4 Approve Kalyaniwalla & Mistry as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Remuneration of Cost Auditors For For Management 6 Approve Reappointment and Remuneration For For Management of Adi Godrej as Executive Director designated as Chairman 7 Approve Reappointment and Remuneration For For Management of Nisaba Godrej as Executive Director 8 Approve Reappointment and Remuneration For For Management of Vivek Gambhir as Executive Director GODREJ CONSUMER PRODUCTS LTD. Ticker: 532424 Security ID: Y2732X135 Meeting Date: JUN 17, 2017 Meeting Type: Special Record Date: MAY 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Share Capital and For For Management Amend Memorandum of Association 2 Amend Articles of Association to For For Management Reflect Changes in Capital 3 Approve Issuance of Bonus Shares For For Management GRASIM INDUSTRIES LTD. Ticker: 500300 Security ID: Y28523135 Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: SEP 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Reelect Shailendra K. Jain as Director For For Management 4 Reelect Rajashree Birla as Director For Against Management 5 Approve G.P. Kapadia & Co. as Joint For For Management Statutory Auditors and Authorize Board to Fix Their Remuneration 6 Approve BSR & Co. LLP as Joint For For Management Statutory Auditors and Authorize Board to Fix Their Remuneration 7 Elect K. K. Maheshwari as Director For For Management 8 Elect Arun Kannan Thiagarajan as For For Management Independent Director 9 Elect Dilip Gaur as Director For For Management 10 Approve Appointment and Remuneration For For Management of Dilip Gaur as Managing Director 11 Approve Commission Remuneration for For For Management Non-Executive Directors 12 Authorize Issuance of Non-Convertible For For Management Debentures 13 Approve Remuneration of Cost Auditors For For Management 14 Approve Stock Split For For Management 15 Amend Memorandum of Association to For For Management Reflect Changes in Capital 16 Amend Articles of Association to For For Management Reflect Changes in Capital GRASIM INDUSTRIES LTD. Ticker: 500300 Security ID: Y28523135 Meeting Date: OCT 10, 2016 Meeting Type: Special Record Date: OCT 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Limit on Foreign For For Management Shareholdings GRUPO AEROPORTUARIO DEL CENTRO NORTE S.A.B. DE C.V. Ticker: OMA B Security ID: P49530101 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Present Reports in Compliance with None None Management Article 28, Section IV (D and E) of Stock Market Law 2 Present CEO and External Auditor None None Management Report in Compliance with Article 28, Section IV (B) of Stock Market Law 3 Present Board of Directors' Report in None None Management Accordance with Article 28, Section IV (A and C) of Stock Market Law Including Tax Report 4 Approve Reports Presented on Items 1 For For Management and 2 of this Agenda 5 Approve Allocation of Income, Increase For For Management in Reserves, Set Aggregate Nominal Amount of Share Repurchase and Dividends 6 Elect or Ratify Directors and Chairmen For For Management of Audit, Corporate Practices, Finance, Planning and Sustainability Committees; Approve their Remuneration 7 Appoint Legal Representatives For For Management GRUPO AEROPORTUARIO DEL CENTRO NORTE S.A.B. DE C.V. Ticker: OMA B Security ID: P49530101 Meeting Date: MAY 31, 2017 Meeting Type: Special Record Date: MAY 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Cancellation of 6.23 Million For For Management Series B Repurchased Shares and Consequently Reduction in Fixed Portion of Share Capital and Amend Article 6 2 Appoint Legal Representatives For For Management GRUPO AEROPORTUARIO DEL CENTRO NORTE, S.A.B. DE C.V. Ticker: OMA B Security ID: P49530101 Meeting Date: FEB 24, 2017 Meeting Type: Special Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors For Against Management 2 Adopt Resolutions on Revocation of For Against Management Certain Powers Previously Granted by the Company; Approve Granting and or Ratification of Powers to Represent the Company 3 Appoint Legal Representatives For For Management GT CAPITAL HOLDINGS, INC. Ticker: GTCAP Security ID: Y29045104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: APR 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Annual For For Management Stockholders' Meeting Held on May 11, 2016 2 Approve Annual Report for the Year 2016 For For Management 3 Ratify All Acts and Resolutions of the For For Management Board of Directors and Executive Committee and Management 4 Elect External Auditor For For Management 5.1 Elect George S.K. Ty as Director For For Management 5.2 Elect Arthur Vy Ty as Director For For Management 5.3 Elect Francisco C. Sebastian as For For Management Director 5.4 Elect Alfred Vy Ty as Director For For Management 5.5 Elect Carmelo Maria Luza Bautista as For For Management Director 5.6 Elect David T. Go as Director For For Management 5.7 Elect Roderico V. Puno as Director For For Management 5.8 Elect Jaime Miguel G. Belmonte, Jr. as For For Management Director 5.9 Elect Wilfredo A. Paras as Director For For Management 5.10 Elect Peter B. Favila as Director For For Management 5.11 Elect Renato C. Valencia as Director For For Management HINDUSTAN UNILEVER LIMITED. Ticker: 500696 Security ID: Y3218E138 Meeting Date: JUN 30, 2017 Meeting Type: Annual Record Date: JUN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Interim Dividend and Final For For Management Dividend 3 Reelect Harish Manwani as Director For For Management 4 Reelect Pradeep Banerjee as Director For For Management 5 Reelect P. B. Balaji as Director For For Management 6 Approve BSR & Co. LLP, Chartered For For Management Accountants, Mumbai as Auditors and Authorize Board to Fix Their Remuneration 7 Approve Managerial Remuneration For For Management 8 Elect Dev Bajpai as Director and For For Management Approve Appointment and Remuneration of Dev Bajpai as Executive Director 9 Approve Remuneration of Cost Auditors For For Management INDIABULLS HOUSING FINANCE LTD. Ticker: 535789 Security ID: Y3R12A119 Meeting Date: SEP 08, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends For For Management 3 Appoint Gagan Banga as an Executive For For Management Director designated as Vice-Chairman and Managing Director 4 Appoint Manjari Ashok Kacker as For Against Management Non-Executive Director 5 Approve Deloitte Haskins & Sells LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Increase in Borrowing Powers For Against Management 7 Authorize Issuance of Non-Convertible For Against Management Debentures 8 Approve Conversion of Loan to Equity For Against Management Shares 9 Reelect Bisheshwar Prasad Singh as For For Management Independent Director 10 Reelect Labh Singh Sitara as For For Management Independent Director 11 Reelect Shamsher Singh Ahlawat as For Against Management Independent Director 12 Reelect Prem Prakash Mirdha as For For Management Independent Director 13 Reelect Gyan Sudha Misra as For For Management Independent Director ITC LTD. Ticker: ITC Security ID: Y4211T171 Meeting Date: JUL 22, 2016 Meeting Type: Annual Record Date: JUL 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect Nakul Anand as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect Sanjiv Puri as Director and For For Management Approve His Appointment and Remuneration as Executive Director 6 Elect Rajiv Tandon as Director and For For Management Approve His Appointment and Remuneration as Executive Director 7 Elect Nirupama Rao as Independent For For Management Director 8 Reelect Yogesh Chander Deveshwar as For For Management Non-Executive Director and Approve His Appointment and Remuneration as Chairman 9 Approve Variation in the Terms of For For Management Remuneration to Executive Directors 10 Approve Commission Remuneration for For For Management Non-executive Directors 11 Approve Remuneration of Cost Auditors For For Management 12 Approve Remuneration of Cost Auditors For For Management ITC LTD. Ticker: ITC Security ID: Y4211T171 Meeting Date: MAR 16, 2017 Meeting Type: Special Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Objects Clause of Memorandum of For For Management Association JUBILANT FOODWORKS LIMITED Ticker: 533155 Security ID: Y4493W108 Meeting Date: MAR 01, 2017 Meeting Type: Special Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Provision of Money to JFL For Against Management Employees Welfare Trust for the Implementation of the JFL Employees Stock Option Scheme 2011 and the JFL Employees Stock Option Scheme 2016 JUBILANT FOODWORKS LTD Ticker: 533155 Security ID: Y4493W108 Meeting Date: SEP 01, 2016 Meeting Type: Annual Record Date: AUG 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reelect Hari S. Bhartia as Director For For Management 4 Approve S. R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration JUBILANT FOODWORKS LTD Ticker: 533155 Security ID: Y4493W108 Meeting Date: NOV 02, 2016 Meeting Type: Special Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve JFL Employees Stock Option For Against Management Scheme 2016 (ESOP 2016) 2 Approve Stock Option Plan Grants to For Against Management Employees/Directors of Holding and/or Subsidiary Companies Under the ESOP 2016 3 Approve Implementation of the ESOP For Against Management 2016 through the JFL Employees Welfare Trust 4 Authorize JFL Employees Welfare Trust For Against Management for Secondary Acquisition 5 Approve Commission Remuneration of for For For Management Non-Executive Directors LENOVO GROUP LIMITED Ticker: 992 Security ID: Y5257Y107 Meeting Date: JUL 07, 2016 Meeting Type: Annual Record Date: JUL 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Gordon Robert Halyburton Orr as For For Management Director 3b Elect Zhu Linan as Director For For Management 3c Elect Tian Suning as Director For For Management 3d Elect William Tudor Brown as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares LG HOUSEHOLD & HEALTH CARE LTD. Ticker: A051900 Security ID: Y5275R100 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Yoo Ji-young as Non-independent For For Management and Non-executive Director 2.2 Elect Pyo In-su as Outside Director For For Management 2.3 Elect Kim Jae-wook as Outside Director For For Management 3 Elect Pyo In-su as Members of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors LIC HOUSING FINANCE LTD. Ticker: LICHSGFIN Security ID: Y5278Z133 Meeting Date: AUG 19, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Reelect Savita Singh as Director For For Management 4 Approve Chokshi & Chokshi LLP and Shah For For Management Gupta & Co. as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Redeemable For For Management Non-Convertible Debentures 6 Elect Ameet N Patel as Independent For For Management Director 7 Elect Usha Sangwan as Director For For Management LIFE HEALTHCARE GROUP HOLDINGS LTD. Ticker: LHC Security ID: S4682C100 Meeting Date: JAN 25, 2017 Meeting Type: Annual Record Date: JAN 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Re-elect Joel Netshitenzhe as Director For For Management 1.2 Re-elect Marian Jacobs as Director For For Management 1.3 Re-elect Royden Vice as Director For For Management 2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with M Naidoo as the Designated Audit Partner 3.1 Re-elect Peter Golesworthy as Chairman For For Management of the Audit Committee 3.2 Re-elect Louisa Mojela as Member of For For Management the Audit Committee 3.3 Re-elect Royden Vice as Member of the For For Management Audit Committee 3.4 Re-elect Garth Solomon as Member of For For Management the Audit Committee 4 Approve Remuneration Policy For For Management 5 Place Authorised but Unissued Shares For For Management under Control of Directors Pursuant to the Rights Offer 6 Authorise Board to Issue Shares for For For Management Cash 1 Authorise Issue of 30% or More of the For For Management Company's Ordinary Shares 2 Authorise Repurchase of Issued Share For For Management Capital 3 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act 4 Approve Non-executive Directors' For For Management Remuneration 5.1 Amend Memorandum of Incorporation For For Management 5.2 Amend Memorandum of Incorporation For For Management 6 Approve Issue of Company's Ordinary For For Management Shares to a Person Falling within the Ambit of Section 41(1) of the Companies Act for the Purposes of Implementing the Rights Offer MAGNIT PJSC Ticker: MGNT Security ID: 55953Q202 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4.1 Elect Aleksandr Aleksandrov as Director None For Management 4.2 Elect Aleksey Pshenichny as Director None For Management 4.3 Elect Dmitry Chenikov as Director None Against Management 4.4 Elect Khachatur Pombukhchan as Director None Against Management 4.5 Elect Sergey Galitsky as Director None Against Management 4.6 Elect Aslan Shkhachemukov as Director None Against Management 4.7 Elect Vladimir Gordeychuk as Director None Against Management 5.1 Elect Roman Efimenko as Member of For For Management Audit Commission 5.2 Elect Irina Tsyplenkova as Member of For For Management Audit Commission 5.3 Elect Lubov Shaguch as Member of Audit For For Management Commission 6 Ratify RAS Auditor For For Management 7 Ratify IFRS Auditor For For Management MARUTI SUZUKI INDIA LTD Ticker: 532500 Security ID: Y7565Y100 Meeting Date: SEP 08, 2016 Meeting Type: Annual Record Date: SEP 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect R. C. Bhargava as Director For For Management 4 Reelect Kazuhiko Ayabe as Director For For Management 5 Approve Deloitte Haskins & Sells LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Reappointment and Remuneration For For Management of Kenichi Ayukawa as Managing Director and CEO 7 Approve Reappointment and Remuneration For For Management of Toshiaki Hasuike as Joint Managing Director 8 Approve Remuneration of Cost Auditors For For Management METROPOLITAN BANK & TRUST COMPANY Ticker: MBT Security ID: Y6028G136 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of the Annual Meeting For For Management Held on April 27, 2016 2 Ratify All Acts and Resolutions of the For For Management Board of Directors, Management and All Committees from April 27, 2016 to April 25, 2017 3.1 Elect George S.K. Ty as Director For For Management 3.2 Elect Arthur Ty as Director For For Management 3.3 Elect Francisco C. Sebastian as For For Management Director 3.4 Elect Fabian S. Dee as Director For For Management 3.5 Elect Jesli A. Lapus as Director For For Management 3.6 Elect Alfred V. Ty as Director For For Management 3.7 Elect Robin A. King as Director For For Management 3.8 Elect Rex C. Drilon II as Director For For Management 3.9 Elect Edmund A. Go as Director For For Management 3.10 Elect Francisco F. Del Rosario, Jr. as For For Management Director 3.11 Elect Vicente R. Cuna, Jr. as Director For For Management 3.12 Elect Edgar O. Chua as Director For For Management 5 Appoint Sycip Gorres Velayo & Co. as For For Management External Auditors NASPERS LTD Ticker: NPN Security ID: S53435103 Meeting Date: AUG 26, 2016 Meeting Type: Annual Record Date: AUG 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 31 March 2016 2 Approve Dividends for N Ordinary and A For For Management Ordinary Shares 3 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor 4.1 Elect Hendrik du Toit as Director For For Management 4.2 Elect Guijin Liu as Director For For Management 5.1 Re-elect Nolo Letele as Director For For Management 5.2 Re-elect Roberto Oliveira de Lima as For For Management Director 5.3 Re-elect Cobus Stofberg as Director For For Management 5.4 Re-elect Debra Meyer as Director For For Management 6.1 Re-elect Don Eriksson as Member of the For For Management Audit Committee 6.2 Re-elect Ben van der Ross as Member of For For Management the Audit Committee 6.3 Re-elect Rachel Jafta as Member of the For For Management Audit Committee 7 Approve Remuneration Policy For Against Management 8 Place Authorised but Unissued Shares For Against Management under Control of Directors 9 Authorise Board to Issue Shares for For Against Management Cash 10 Authorise Ratification of Approved For For Management Resolutions 1.1 Approve Fees of the Board Chairman For For Management 1.2 Approve Fees of the Board Member For For Management 1.3 Approve Fees of the Audit Committee For For Management Chairman 1.4 Approve Fees of the Audit Committee For For Management Member 1.5 Approve Fees of the Risk Committee For For Management Chairman 1.6 Approve Fees of the Risk Committee For For Management Member 1.7 Approve Fees of the Human Resources For For Management and Remuneration Committee Chairman 1.8 Approve Fees of the Human Resources For For Management and Remuneration Committee Member 1.9 Approve Fees of the Nomination For For Management Committee Chairman 1.10 Approve Fees of the Nomination For For Management Committee Member 1.11 Approve Fees of the Social and Ethics For For Management Committee Chairman 1.12 Approve Fees of the Social and Ethics For For Management Committee Member 1.13 Approve Fees of the Trustees of Group For For Management Share Schemes/Other Personnel Funds 2 Approve Financial Assistance in Terms For Against Management of Section 44 of the Act 3 Approve Financial Assistance in Terms For For Management of Section 45 of the Act 4 Authorise Repurchase of N Ordinary For For Management Shares 5 Authorise Repurchase of A Ordinary For Against Management Shares 6 Amend Memorandum of Incorporation For For Management NET 1 UEPS TECHNOLOGIES, INC. Ticker: UEPS Security ID: 64107N206 Meeting Date: NOV 08, 2016 Meeting Type: Annual Record Date: SEP 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Serge C. P. Belamant For For Management 1.2 Elect Director Herman G. Kotze For Withhold Management 1.3 Elect Director Christopher S. Seabrooke For Withhold Management 1.4 Elect Director Alasdair J. K. Pein For For Management 1.5 Elect Director Paul Edwards For For Management 2 Ratify Deloitte & Touche (South For For Management Africa) as Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PT SURYA CITRA MEDIA TBK Ticker: SCMA Security ID: Y7148M110 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors and Commissioners For Against Management 4 Approve Remuneration of Directors and For For Management Commissioners 5 Appoint Auditors For For Management PVR LIMITED Ticker: 532689 Security ID: Y71626108 Meeting Date: SEP 29, 2016 Meeting Type: Annual Record Date: SEP 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend For For Management 3 Reelect Sanjeev Kumar as Director For For Management 4 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Issuance of Non-Convertible For For Management Debentures ROBINSONS RETAIL HOLDINGS, INC. Ticker: RRHI Security ID: Y7318T101 Meeting Date: JUL 22, 2016 Meeting Type: Written Consent Record Date: MAY 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article Third of the Amended For For Management Articles of Incorporation to Reflect the Change in the Principal Office of the Company SAMSUNG BIOLOGICS CO., LTD. Ticker: A207940 Security ID: Y7T7DY103 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect Kim Tae-han as Inside Director For For Management 3 Approve Total Remuneration of Inside For Against Management Directors and Outside Directors SAMSUNG SDI CO., LTD. Ticker: A006400 Security ID: Y74866107 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Jeon Young-hyeon as Inside For For Management Director 2.2 Elect Kim Seong-jae as Outside Director For For Management 2.3 Elect Hong Seok-joo as Outside Director For For Management 2.4 Elect Kim Nan-do as Outside Director For For Management 2.5 Elect Kim Jae-hui as Outside Director For For Management 3.1 Elect Kim Seong-jae as a Member of For For Management Audit Committee 3.2 Elect Hong Seok-joo as a Member of For For Management Audit Committee 3.3 Elect Kim Nan-do as a Member of Audit For For Management Committee 3.4 Elect Kim Jae-hui as a Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SANDS CHINA LTD. Ticker: 1928 Security ID: G7800X107 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAY 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Sheldon Gary Adelson as Director For For Management 3b Elect Chiang Yun as Director For For Management 3c Elect Victor Patrick Hoog Antink as For For Management Director 3d Elect Kenneth Patrick Chung as Director For For Management 3e Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares SECURITY BANK CORPORATION Ticker: SECB Security ID: Y7571C100 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Minutes of the Annual For For Management Stockholders' Meeting Held on April 26, 2016 2 Approve the Annual Report For For Management 3 Ratify the Acts, Resolutions, and For For Management Proceedings of the Board of Directors, the Management Committees, Officers, and Agents of the Corporation 4 Amended Articles of Incorporation to For For Management Increase the Number of Directors from Eleven to Fifteen 5.1 Elect Diana P. Aguilar as Director For For Management 5.2 Elect Philip T. Ang as Director For For Management 5.3 Elect Anastasia Y. Dy as Director For For Management 5.4 Elect Frederick Y. Dy as Director For For Management 5.5 Elect Takayoshi Futae as Director For For Management 5.6 Elect Ramon R. Jimenez, Jr. as Director For For Management 5.7 Elect Jikyeong Kang as Director For For Management 5.8 Elect Joseph R. Higdon as Director For For Management 5.9 Elect James JK Hung as Director For For Management 5.10 Elect Takahiro Onishi as Director For For Management 5.11 Elect Napoleon L. Nazareno as Director For For Management 5.12 Elect Alfonso L. Salcedo, Jr. as For For Management Director 5.13 Elect Rafael F. Simpao, Jr. as Director For For Management 5.14 Elect Paul Y. Ung as Director For For Management 5.15 Elect Alberto S. Villarosa as Director For For Management SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. SQM Ticker: SQM Security ID: 833635105 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Accept Annual Report and Account For For Management Inspectors' Report 3 Appoint Auditors For For Management 4 Elect Internal Statutory Auditors For For Management 5 Approve Report Regarding Related-Party For For Management Transactions 6 Approve Investment and Financing Policy For For Management 7 Approve Allocation of Income and For For Management Dividends 8 Approve 2017 Dividend Policy For For Management 9 Approve Report on Board's Expenses For For Management 11 Approve Remuneration of Directors For For Management 12 Receive Matters Related to Directors' For For Management Committee, Safety, Health and Environmental Committee, and Corporate Governance Committee 13 Other Business For Against Management 14 Elect Directors For Against Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: Y84629107 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Business Operations Report and For For Management Financial Statements 1.2 Approve Profit Distribution For For Management 1.3 Amend Articles of Association For For Management 1.4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 2.1 Elect Mark Liu with Shareholder No. For For Management 10758 as Non-Independent Director 2.2 Elect C.C. Wei with Shareholder No. For For Management 370885 as Non-Independent Director 3 Other Business None Against Management TATA CONSULTANCY SERVICES LTD. Ticker: TCS Security ID: Y85279100 Meeting Date: DEC 13, 2016 Meeting Type: Special Record Date: DEC 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove C. P. Mistry as Director For Against Shareholder TATA MOTORS LTD. Ticker: 500570 Security ID: 876568502 Meeting Date: AUG 09, 2016 Meeting Type: Annual Record Date: JUL 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend Payment For For Management 3 Reelect Ravindra Pisharody as Director For For Management 4 Approve Deloitte Haskins & Sells LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 5 Elect Guenter Butschek as Director For For Management 6 Approve Appointment and Remuneration For For Management of Guenter Butschek as Chief Executive Officer and Managing Director 7 Approve Reappointment and Remuneration For For Management of Ravindra Pisharody as Executive Director (Commercial Vehicles) 8 Approve Reappointment and Remuneration For For Management of Satish Borwankar as Executive Director (Quality) 9 Approve Remuneration of Cost Auditors For For Management 10 Authorize Issuance of Non-Convertible For For Management Debentures TATA MOTORS LTD. Ticker: 500570 Security ID: 876568502 Meeting Date: DEC 22, 2016 Meeting Type: Special Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove Cyrus P. Mistry as Director None Against Shareholder 2 Remove Nusli N. Wadia as Director None Against Shareholder TBC BANK GROUP PLC Ticker: TBCG Security ID: G8705J102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: JUN 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Elect Mamuka Khazaradze as Director For For Management 6 Elect Badri Japaridze as Director For For Management 7 Elect Nikoloz Enukidze as Director For For Management 8 Elect Stefano Marsaglia as Director For For Management 9 Elect Nicholas Haag as Director For For Management 10 Elect Eric Rajendra as Director For For Management 11 Elect Stephan Wilcke as Director For For Management 12 Elect Vakhtang Butskhrikidze as For For Management Director 13 Elect Giorgi Shagidze as Director For For Management 14 Appoint PricewaterhouseCoopers LLP as For For Management Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Scrip Dividend Scheme For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice TENCENT HOLDINGS LTD. Ticker: 700 Security ID: G87572163 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAY 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Lau Chi Ping Martin as Director For For Management 3b Elect Charles St Leger Searle as For For Management Director 3c Elect Yang Siu Shun as Director For Against Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt 2017 Share Option Scheme For Against Management TENCENT HOLDINGS LTD. Ticker: 700 Security ID: G87572163 Meeting Date: MAY 17, 2017 Meeting Type: Special Record Date: MAY 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Share Option Plan of Tencent For Against Management Music Entertainment Group TITAN COMPANY LIMITED Ticker: 500114 Security ID: Y88425148 Meeting Date: AUG 03, 2016 Meeting Type: Annual Record Date: JUL 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Interim Dividends For For Management 3 Reelect C. V. Sankar as Director For For Management 4 Approve Deloitte Haskins and Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Appoin Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 6 Approve Remuneration of Cost Auditors For For Management 7 Approve Reappointment and Remuneration For For Management of Bhaskar Bhat as Managing Director 8 Elect Ashwani Puri as Independent For For Management Director 9 Elect K. Gnanadesikan as Director For For Management UNILEVER PLC Ticker: ULVR Security ID: G92087165 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Performance Share Plan For For Management 5 Re-elect Nils Andersen as Director For For Management 6 Re-elect Laura Cha as Director For For Management 7 Re-elect Vittorio Coal as Director For For Management 8 Re-elect Dr Marijn Dekkers as Director For For Management 9 Re-elect Ann Fudge as Director For For Management 10 Re-elect Dr Judith Hartmann as Director For For Management 11 Re-elect Mary Ma as Director For For Management 12 Re-elect Strive Masiyiwa as Director For For Management 13 Re-elect Youngme Moon as Director For For Management 14 Re-elect Graeme Pitkethly as Director For For Management 15 Re-elect Paul Polman as Director For For Management 16 Re-elect John Rishton as Director For For Management 17 Re-elect Feike Sijbesma as Director For For Management 18 Reappoint KPMG LLP as Auditors For For Management 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity without For For Management Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment 24 Authorise Market Purchase of Ordinary For For Management Shares 25 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice UNIVERSAL ROBINA CORPORATION Ticker: URC Security ID: Y9297P100 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAY 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Minutes of the Annual For For Management Meeting of the Stockholders Held on March 9, 2016 2 Approve Financial Statements For the For For Management Preceding Year 3 Approve Revised Plan of Merger of CFC For For Management Clubhouse Property, Inc with and into the Corporation 4.1 Elect John L. Gokongwei, Jr. as For For Management Director 4.2 Elect James L. Go as Director For For Management 4.3 Elect Lance Y. Gokongwei as Director For For Management 4.4 Elect Patrick Henry C. Go as Director For Against Management 4.5 Elect Frederick D. Go as Director For Against Management 4.6 Elect Johnson Robert G. Go, Jr. as For Against Management Director 4.7 Elect Robert G. Coyiuto, Jr. as For Against Management Director 4.8 Elect Wilfrido E. Sanchez as Director For For Management 4.9 Elect Pascual S. Guerzon as Director For For Management 5 Appoint SyCip Gorres Velayo & Co. as For For Management External Auditor 6 Ratify All Acts of the Board of For For Management Directors and its Committees, Officers and Management Since the Last Annual Meeting 7 Approve Other Matters For Against Management WAL-MART DE MEXICO S.A.B. DE C.V. Ticker: WALMEX * Security ID: P98180188 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.a Approve Board of Directors' Report For For Management 1.b Approve CEO's Reports For For Management 1.c Approve Report of Audit and Corporate For For Management Practices Committees 1.d Approve Report on Adherence to Fiscal For For Management Obligations 1.e Approve Report Re: Employee Stock For For Management Purchase Plan 1.f Approve Report on Share Repurchase For For Management Reserves 1.g Approve Report on Wal-Mart de Mexico For For Management Foundation 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income, Ordinary For For Management Dividend of MXN 0.64 per Share and Extraordinary Dividend of MXN 1.86 per Share, Respect to this Second Amount, Payment of MXN 0.96 per Share will be Subject to the Sale of Suburbia 4 Approve Reduction in Share Capital via For For Management Cancellation of Treasury Shares 5 Elect or Ratify Directors, Chairmen of For Against Management Audit and Corporate Practices Committees; Approve Their Remuneration 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions YUM CHINA HOLDINGS, INC. Ticker: YUMC Security ID: 98850P109 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter A. Bassi For For Management 1b Elect Director Ed Yiu-Cheong Chan For For Management 1c Elect Director Edouard Ettedgui For For Management 2 Ratify KPMG Huazhen LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management Dreyfus Select Managers Long/Short Fund ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management (Non-Binding) 3 Approve Discharge of Board and Senior For Against Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.76 per Share 5 Approve CHF 5.6 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 6 Approve Creation of CHF 24 Million For For Management Pool of Authorized Share Capital without Preemptive Rights 7.1 Approve Maximum Remuneration of Board For For Management of Directors in the Amount of CHF 4.4 Million 7.2 Approve Maximum Remuneration of For Against Management Executive Committee in the Amount of CHF 52 Million 8.1 Reelect Matti Alahuhta as Director For For Management 8.2 Reelect David Constable as Director For For Management 8.3 Reelect Frederico Curado as Director For For Management 8.4 Elect Lars Foerberg as Director For For Management 8.5 Reelect Louis Hughes as Director For For Management 8.6 Reelect David Meline as Director For For Management 8.7 Reelect Satish Pai as Director For For Management 8.8 Reelect Jacob Wallenberg as Director For For Management 8.9 Reelect Ying Yeh as Director For For Management 8.10 Reelect Peter Voser as Director and For For Management Board Chairman 9.1 Appoint David Constable as Member of For For Management the Compensation Committee 9.2 Appoint Frederico Curado as Member of For For Management the Compensation Committee 9.3 Appoint Ying Yeh as Member of the For For Management Compensation Committee 10 Designate Hans Zehnder as Independent For For Management Proxy 11 Ratify Ernst and Young AG as Auditors For For Management 12 Transact Other Business (Voting) For Against Management ABN AMRO GROUP N.V. Ticker: ABN Security ID: N0162C102 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open meeting None None Management 2 Announcements None None Management 3.a Receive Report of the Management Board None None Management 3.b Adopt Annual Accounts None None Management 4 Discuss Agenda of ABN AMRO Group N.V. None None Management AGM of 18 May 2016 5.a Amend Articles of Association STAK AAG None None Management 5.b Amend Trust Conditions STAK AAG For Against Management 6 Other Business (Non-voting) None None Management 7 Close Meeting None None Management ABN AMRO GROUP N.V. Ticker: ABN Security ID: N0162C102 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAY 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.a Receive Report of Management Board None None Management (Non-Voting) 2.b Receive Report of Supervisory Board None None Management (Non-Voting) 2.c Receive Announcements from the None None Management Chairman of the Employee Council 2.d Discussion on Company's Corporate None None Management Governance Structure 2.e Discuss Implementation of Remuneration None None Management Policy 2.f Receive Announcements from Auditor None None Management 2.g Adopt Financial Statements and For For Management Statutory Reports 3.a Receive Explanation on Company's None None Management Dividend Policy 3.b Approve Dividends of EUR 0.84 Per Share For For Management 4.a Approve Discharge of Management Board For For Management 4.b Approve Discharge of Supervisory Board For For Management 5 Receive Report on Functioning of None None Management External Auditor 6 Receive Information on Intention to None None Management Appoint Kees van Dijkhuizen to Management Board 7.a Opportunity to Recommend Candidates None None Management for Nomination for a Vacancy in the Supervisory Board 7.b Reelect Annemieke Roobeek to For For Management Supervisory Board 8.a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 8.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 8.c Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Other Business and Close Meeting None None Management ADECCO GROUP AG Ticker: ADEN Security ID: H00392318 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2.1 Approve Allocation of Income and For For Management Dividends of CHF 1.50 per Share 2.2 Approve EUR 154 Million Reduction in For For Management Share Capital and Capital Repayment of EUR 0.90 per Share 2.3 Amend Articles Re: Threshold to Submit For For Management Items to Agenda 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.7 Million 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 34.8 Million 5.1.1 Reelect Rolf Doerig as Director and as For For Management Board Chairman 5.1.2 Reelect Jean-Christophe Deslarzes as For For Management Director 5.1.3 Reelect Alexander Gut as Director For For Management 5.1.4 Reelect Didier Lamouche as Director For For Management 5.1.5 Reelect David Prince as Director For For Management 5.1.6 Reelect Wanda Rapaczynski as Director For For Management 5.1.7 Reelect Kathleen Taylor as Director For For Management 5.1.8 Elect Ariane Gorin as Director For For Management 5.2.1 Appoint Alexander Gut as Member of the For For Management Compensation Committee 5.2.2 Appoint Jean-Christophe Deslarzes as For For Management Member of the Compensation Committee 5.2.3 Appoint Wanda Rapaczynski as Member of For For Management the Compensation Committee 5.2.4 Appoint Kathleen Taylor as Member of For For Management the Compensation Committee 5.3 Designate Andreas Keller as For For Management Independent Proxy 5.4 Ratify Ernst & Young AG as Auditors For For Management 6.1 Approve Partial Cancellation of For For Management Conditional Capital 6.2 Approve Creation of CHF 855,780 Pool For For Management of Capital without Preemptive Rights 7 Establish Range for Board Size For Against Management 8 Change Location of Registered For For Management Office/Headquarters to Zurich, Switzerland 9 Transact Other Business (Voting) For Against Management ADIENT PLC Ticker: ADNT Security ID: G0084W101 Meeting Date: MAR 13, 2017 Meeting Type: Annual Record Date: JAN 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Barth For For Management 1b Elect Director Julie L. Bushman For For Management 1c Elect Director Raymond L. Conner For For Management 1d Elect Director Richard Goodman For For Management 1e Elect Director Frederick A. Henderson For For Management 1f Elect Director R. Bruce McDonald For For Management 1g Elect Director Barb J. Samardzich For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Brad W. Buss For For Management 1.4 Elect Director Fiona P. Dias For For Management 1.5 Elect Director John F. Ferraro For For Management 1.6 Elect Director Thomas R. Greco For For Management 1.7 Elect Director Adriana Karaboutis For For Management 1.8 Elect Director Eugene I. Lee, Jr. For For Management 1.9 Elect Director William S. Oglesby For For Management 1.10 Elect Director Reuben E. Slone For For Management 1.11 Elect Director Jeffrey C. Smith For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Deloitte & Touche LLP as For For Management Auditors 6 Reduce Ownership Threshold for For For Management Shareholders to Call Special Meeting AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Jeffrey E. Garten For For Management 1h Elect Director Ellen M. Hancock For For Management 1i Elect Director Richard J. Harrington For For Management 1j Elect Director Edward J. Ludwig For For Management 1k Elect Director Joseph P. Newhouse For For Management 1l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6A Report on Lobbying Payments and Policy Against Against Shareholder 6B Report on Gender Pay Gap Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Glenn Earle For For Management 1d Elect Director Niall Ferguson For For Management 1e Elect Director Sean M. Healey For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Patrick T. Ryan For For Management 1h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Provide Directors May Be Removed With For For Management or Without Cause 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifollah (Seifi) For For Management Ghasemi 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director David H. Y. Ho For For Management 1f Elect Director Margaret G. McGlynn For For Management 1g Elect Director Edward L. Monser For For Management 1h Elect Director Matthew H. Paull For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management AIRBUS SE Ticker: AIR Security ID: N0280E105 Meeting Date: APR 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1 Discussion on Company's Corporate None None Management Governance Structure 2.2 Receive Report on Business and None None Management Financial Statements 2.3 Discuss Remuneration Report Containing None None Management Remuneration Policy 2.4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 3 Discussion of Agenda Items None None Management 4.1 Adopt Financial Statements For For Management 4.2 Approve Allocation of Income and For For Management Dividends of EUR1.35 per Share 4.3 Approve Discharge of Non-Executive For For Management Members of the Board of Directors 4.4 Approve Discharge of Executive Members For For Management of the Board of Directors 4.5 Ratify Ernst & Young Accountants LLP For For Management as Auditors 4.6 Reelect Denis Ranque as Non-Executive For For Management Director 4.7 Reelect Ralph D. Crosby, Jr. as For For Management Non-Executive Director 4.8 Reelect Hermann-Josef Lamberti as For For Management Non-Executive Director 4.9 Elect Lord Drayson (Paul) as For For Management Non-Executive Director 4.10 Proposal to change the Company name For For Management from Airbus Group SE to Airbus SE 4.11 Grant Board Authority to Issue Shares For For Management Up To 0.51 Percent of Issued Capital and Excluding Preemptive Rights Re: ESOP and LTIP Plans 4.12 Grant Board Authority to Issue Shares For For Management Up To 1.15 Percent of Issued Capital and Excluding Preemptive Rights Re: Company Funding 4.13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4.14 Approve Cancellation of Repurchased For For Management Shares 5 Close Meeting None None Management ALFA LAVAL AB Ticker: ALFA Security ID: W04008152 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 Receive Board's Report; Receive None None Management Committees' Report 9 Receive Financial Statements and None None Management Statutory Reports 10a Accept Financial Statements and For For Management Statutory Reports 10b Approve Allocation of Income and For For Management Dividends of SEK 4.25 Per Share 10c Approve Discharge of Board and For For Management President 11 Receive Nomination Committee's Report None None Management 12 Determine Number of Directors (8) and For For Management Deputy Directors (0) of Board; Fix Number of Auditors (2) and Deputy Auditors (2) 13 Approve Remuneration of Directors in For For Management the Amount of SEK 1.58 Million to the Chairman and SEK 525,000 to Other Directors; Approve Remuneration of Committee Work; Approve Remuneration of Auditors 14 Reelect Arne Frank, Ulla Litzen, For For Management Anders Narvinger (Chair), Finn Rausing, Jorn Rausing, Ulf Wiinberg and Margareth Ovrum as Directors; Elect Anna Ohlsson-Lejon as New Director; Elect Hakan Olsson Reising and Joakim Thilstedt as Auditors 15 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 16 Close Meeting None None Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Hogan For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director Thomas M. Prescott For For Management 1.6 Elect Director Andrea L. Saia For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Susan E. Siegel For For Management 1.9 Elect Director Warren S. Thaler For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALLERGAN PLC Ticker: AGN Security ID: G0177J108 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nesli Basgoz For For Management 1b Elect Director Paul M. Bisaro For For Management 1c Elect Director James H. Bloem For For Management 1d Elect Director Christopher W. Bodine For For Management 1e Elect Director Adriane M. Brown For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Catherine M. Klema For For Management 1h Elect Director Peter J. McDonnell For For Management 1i Elect Director Patrick J. O'Sullivan For For Management 1j Elect Director Brenton L. Saunders For For Management 1k Elect Director Ronald R. Taylor For For Management 1l Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 7.60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Approve Affiliation Agreement with For For Management Allianz Global Health GmbH 6.1 Elect Helmut Perlet to the Supervisory For For Management Board 6.2 Elect Michael Diekmann to the For For Management Supervisory Board 6.3 Elect Sophie Boissard to the For For Management Supervisory Board 6.4 Elect Christine Bosse to the For For Management Supervisory Board 6.5 Elect Friedrich Eichiner to the For For Management Supervisory Board 6.6 Elect Herbert Hainer to the For For Management Supervisory Board 6.7 Elect Jim Hagemann Snabe to the For For Management Supervisory Board ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Roger W. Ferguson, Jr. For For Management 1.6 Elect Director Diane B. Greene For Withhold Management 1.7 Elect Director John L. Hennessy For For Management 1.8 Elect Director Ann Mather For Withhold Management 1.9 Elect Director Alan R. Mulally For For Management 1.10 Elect Director Paul S. Otellini For Withhold Management 1.11 Elect Director K. Ram Shriram For For Management 1.12 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Report on Gender Pay Gap Against For Shareholder 10 Report on Charitable Contributions Against Against Shareholder 11 Adopt Holy Land Principles Against Against Shareholder 12 Report on Fake News Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Brian Duperreault For For Management 1c Elect Director Peter R. Fisher For For Management 1d Elect Director John H. Fitzpatrick For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Samuel J. Merksamer For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Linda A. Mills For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Securities Transfer Restrictions For For Management 4 Ratify NOL Rights Plan (NOL Pill) For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Anthony R. Chase For For Management 1b Elect Director David E. Constable For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Claire S. Farley For For Management 1e Elect Director Peter J. Fluor For For Management 1f Elect Director Richard L. George For For Management 1g Elect Director Joseph W. Gorder For For Management 1h Elect Director John R. Gordon For For Management 1i Elect Director Sean Gourley For For Management 1j Elect Director Mark C. McKinley For For Management 1k Elect Director Eric D. Mullins For For Management 1l Elect Director R. A. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management APERAM S.A. Ticker: APAM Security ID: L0187K107 Meeting Date: MAY 10, 2017 Meeting Type: Annual/Special Record Date: APR 26, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' and Auditors' None None Management Special Reports I Approve Consolidated Financial For For Management Statements II Approve Financial Statements of the For For Management Parent Company III Approve Allocation of Income For For Management IV Approve Remuneration of Directors For For Management V Approve Discharge of Directors For For Management VI Reelect Laurence Mulliez as Director For For Management VII Reelect Joseph Greenwell as Director For For Management VIII Appointment of Deloitte as Auditors For For Management IX Approve 2017 Performance Share Unit For For Management Plan I Approve Reduction in Share Capital For For Management II Amend Articles Re: Reflect Changes in For For Management Luxembourg Company Law III Amend Articles Re: Dematerialization For For Management of Shares ARAMARK Ticker: ARMK Security ID: 03852U106 Meeting Date: FEB 01, 2017 Meeting Type: Annual Record Date: DEC 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Foss For For Management 1.2 Elect Director Pierre-Olivier For For Management Beckers-Vieujant 1.3 Elect Director Lisa G. Bisaccia For For Management 1.4 Elect Director Richard Dreiling For For Management 1.5 Elect Director Irene M. Esteves For For Management 1.6 Elect Director Daniel J. Heinrich For For Management 1.7 Elect Director Sanjeev K. Mehra For For Management 1.8 Elect Director Patricia Morrison For For Management 1.9 Elect Director John A. Quelch For For Management 1.10 Elect Director Stephen I. Sadove For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For Against Management BANCO COMERCIAL PORTUGUES S.A. Ticker: BCP Security ID: ADPV36616 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAY 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Management and For For Management Supervisory Boards 4 Approve Statement on Remuneration For For Management Policy 5 Elect Linjiang Xu and Joao Palma as For For Management Directors 6 Authorize Repurchase and Reissuance of For For Management Shares and Bonds 7 Elect General Meeting Board For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sharon L. Allen For For Management 1b Elect Director Susan S. Bies For For Management 1c Elect Director Jack O. Bovender, Jr. For For Management 1d Elect Director Frank P. Bramble, Sr. For For Management 1e Elect Director Pierre J.P. de Weck For For Management 1f Elect Director Arnold W. Donald For For Management 1g Elect Director Linda P. Hudson For For Management 1h Elect Director Monica C. Lozano For For Management 1i Elect Director Thomas J. May For For Management 1j Elect Director Brian T. Moynihan For For Management 1k Elect Director Lionel L. Nowell, III For For Management 1l Elect Director Michael D. White For For Management 1m Elect Director Thomas D. Woods For For Management 1n Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend the General Clawback Policy Against Against Shareholder 6 Non-core banking operations Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: MAY 08, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Gleason For For Management 1.2 Elect Director Nicholas Brown For For Management 1.3 Elect Director Richard Cisne For For Management 1.4 Elect Director Robert East For For Management 1.5 Elect Director Catherine B. Freedberg For For Management 1.6 Elect Director Ross Whipple For For Management 1.7 Elect Director Linda Gleason For For Management 1.8 Elect Director Peter Kenny For For Management 1.9 Elect Director Robert Proost For For Management 1.10 Elect Director William A. Koefoed, Jr. For For Management 1.11 Elect Director John Reynolds For For Management 1.12 Elect Director Dan Thomas For Withhold Management 1.13 Elect Director Henry Mariani For For Management 1.14 Elect Director Paula Cholmondeley For For Management 1.15 Elect Director Walter J. ('Jack') For For Management Mullen, III 1.16 Elect Director Kathleen Franklin For For Management 2 Amend Non-Employee Director Restricted For For Management Stock Plan 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: JUN 23, 2017 Meeting Type: Special Record Date: MAY 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan For For Management 2 Adjourn Meeting For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 24, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Catherine M. Burzik For For Management 1.3 Elect Director R. Andrew Eckert For For Management 1.4 Elect Director Vincent A. Forlenza For For Management 1.5 Elect Director Claire M. Fraser For For Management 1.6 Elect Director Christopher Jones For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director Gary A. Mecklenburg For For Management 1.9 Elect Director James F. Orr For For Management 1.10 Elect Director Willard J. Overlock, Jr. For For Management 1.11 Elect Director Claire Pomeroy For For Management 1.12 Elect Director Rebecca W. Rimel For For Management 1.13 Elect Director Bertram L. Scott For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Require Independent Board Chairman Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 06, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Report on Political Contributions Against Against Shareholder 5 Assess and Report on Exposure to Against Against Shareholder Climate Change Risks 6 Require Divestment from Fossil Fuels Against Against Shareholder BLACK HILLS CORPORATION Ticker: BKH Security ID: 092113109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Emery For For Management 1.2 Elect Director Robert P. Otto For For Management 1.3 Elect Director Rebecca B. Roberts For For Management 1.4 Elect Director Teresa A. Taylor For For Management 1.5 Elect Director John B. Vering For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BLOOMIN' BRANDS, INC. Ticker: BLMN Security ID: 094235108 Meeting Date: APR 21, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Craigie For For Management 1.2 Elect Director Mindy Grossman For For Management 1.3 Elect Director Chris T. Sullivan For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Check Kian Low For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry Samueli For Against Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management CARMAX, INC. Ticker: KMX Security ID: 143130102 Meeting Date: JUN 26, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald E. Blaylock For Against Management 1.2 Elect Director Sona Chawla For For Management 1.3 Elect Director Alan B. Colberg For For Management 1.4 Elect Director Thomas J. Folliard For For Management 1.5 Elect Director Jeffrey E. Garten For For Management 1.6 Elect Director Shira Goodman For Against Management 1.7 Elect Director W. Robert Grafton For Against Management 1.8 Elect Director Edgar H. Grubb For For Management 1.9 Elect Director William D. Nash For For Management 1.10 Elect Director Marcella Shinder For For Management 1.11 Elect Director John T. Standley For For Management 1.12 Elect Director Mitchell D. Steenrod For For Management 1.13 Elect Director William R. Tiefel For Against Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Political Contributions Against Against Shareholder CELLNEX TELECOM S.A. Ticker: CLNX Security ID: E2R41M104 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Board For For Management 4 Renew Appointment of Deloitte as For For Management Auditor 5 Amend Remuneration Policy For For Management 6.1 Fix Number of Directors at 10 For For Management 6.2 Elect Concepcion del Rivero Bermejo as For For Management Director 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Advisory Vote on Remuneration Report For For Management CIT GROUP INC. Ticker: CIT Security ID: 125581801 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ellen R. Alemany For For Management 1b Elect Director Michael L. Brosnan For For Management 1c Elect Director Michael A. Carpenter For For Management 1d Elect Director Dorene C. Dominguez For For Management 1e Elect Director Alan Frank For For Management 1f Elect Director William M. Freeman For For Management 1g Elect Director R. Brad Oates For For Management 1h Elect Director Marianne Miller Parrs For For Management 1i Elect Director Gerald Rosenfeld For For Management 1j Elect Director John R. Ryan For For Management 1k Elect Director Sheila A. Stamps For For Management 1l Elect Director Laura S. Unger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Ellen M. Costello For For Management 1c Elect Director Duncan P. Hennes For For Management 1d Elect Director Peter B. Henry For For Management 1e Elect Director Franz B. Humer For For Management 1f Elect Director Renee J. James For For Management 1g Elect Director Eugene M. McQuade For For Management 1h Elect Director Michael E. O'Neill For For Management 1i Elect Director Gary M. Reiner For For Management 1j Elect Director Anthony M. Santomero For For Management 1k Elect Director Diana L. Taylor For For Management 1l Elect Director William S. Thompson, Jr. For For Management 1m Elect Director James S. Turley For For Management 1n Elect Director Deborah C. Wright For For Management 1o Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Demonstrate No Gender Pay Gap Against Against Shareholder 6 Appoint a Stockholder Value Committee Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Claw-back of Payments under Against Against Shareholder Restatements 9 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zein Abdalla For For Management 1b Elect Director Betsy S. Atkins For For Management 1c Elect Director Maureen Breakiron-Evans For For Management 1d Elect Director Jonathan Chadwick For For Management 1e Elect Director John M. Dineen For For Management 1f Elect Director Francisco D'Souza For For Management 1g Elect Director John N. Fox, Jr. For For Management 1h Elect Director John E. Klein For For Management 1i Elect Director Leo S. Mackay, Jr. For For Management 1j Elect Director Michael Patsalos-Fox For Against Management 1k Elect Director Robert E. Weissman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Eliminate Supermajority Vote For For Shareholder Requirement 7 Provide Right to Act by Written Consent Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Asuka Nakahara For For Management 1.8 Elect Director David C. Novak For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 18, 2016 Meeting Type: Annual Record Date: JUN 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Armando Geday For For Management 1.2 Elect Director F. Robert Kurimsky For For Management 1.3 Elect Director David F. Walker For For Management 1.4 Elect Director Joseph F. Eazor For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 10, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mukesh Aghi For For Management 1b Elect Director Herman E. Bulls For For Management 1c Elect Director Bruce B. Churchill For For Management 1d Elect Director Mark Foster - RESIGNED None None Management 1e Elect Director Sachin Lawande For For Management 1f Elect Director J. Michael Lawrie For For Management 1g Elect Director Brian Patrick MacDonald For For Management 1h Elect Director Peter Rutland For For Management 1i Elect Director Robert F. Woods For For Management 1j Elect Director Lizabeth H. Zlatkus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Restricted For For Management Stock Plan CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy A. Leach For For Management 1.2 Elect Director William H. Easter, III For For Management 1.3 Elect Director John P. Surma For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director John V. Faraci For For Management 1e Elect Director Jody L. Freeman For For Management 1f Elect Director Gay Huey Evans For For Management 1g Elect Director Ryan M. Lance For For Management 1h Elect Director Arjun N. Murti For For Management 1i Elect Director Robert A. Niblock For For Management 1j Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Executive Compensation Against Against Shareholder Incentives Aligned with Low Carbon Scenarios CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 20, 2016 Meeting Type: Annual Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Robert L. Hanson For For Management 1.4 Elect Director Ernesto M. Hernandez For For Management 1.5 Elect Director James A. Locke, III For Withhold Management 1.6 Elect Director Daniel J. McCarthy For For Management 1.7 Elect Director Richard Sands For For Management 1.8 Elect Director Robert Sands For For Management 1.9 Elect Director Judy A. Schmeling For For Management 1.10 Elect Director Keith E. Wandell For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONTINENTAL AG Ticker: CON Security ID: D16212140 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 4.25 per Share 3.1 Approve Discharge of Management Board For For Management Member Elmar Degenhart for Fiscal 2016 3.2 Approve Discharge of Management Board For For Management Member Jose Avila for Fiscal 2016 3.3 Approve Discharge of Management Board For For Management Member Ralf Cramer for Fiscal 2016 3.4 Approve Discharge of Management Board For For Management Member Hans-Juergen Duensing for Fiscal 2016 3.5 Approve Discharge of Management Board For For Management Member Frank Jourdan for Fiscal 2016 3.6 Approve Discharge of Management Board For For Management Member Helmut Matschi for Fiscal 2016 3.7 Approve Discharge of Management Board For For Management Member Ariane Reinhart for Fiscal 2016 3.8 Approve Discharge of Management Board For For Management Member Wolfgang Schaefer for Fiscal 2016 3.9 Approve Discharge of Management Board For For Management Member Nikolai Setzer for Fiscal 2016 4.1 Approve Discharge of Supervisory Board For For Management Member Wolfgang Reitzle for Fiscal 2016 4.2 Approve Discharge of Supervisory Board For For Management Member Gunter Dunkel for Fiscal 2016 4.3 Approve Discharge of Supervisory Board For For Management Member Hans Fischl for Fiscal 2016 4.4 Approve Discharge of Supervisory Board For For Management Member Peter Gutzmer for Fiscal 2016 4.5 Approve Discharge of Supervisory Board For For Management Member Peter Hausmann for Fiscal 2016 4.6 Approve Discharge of Supervisory Board For For Management Member Michael Iglhaut for Fiscal 2016 4.7 Approve Discharge of Supervisory Board For For Management Member Klaus Mangold for Fiscal 2016 4.8 Approve Discharge of Supervisory Board For For Management Member Hartmut Meine for Fiscal 2016 4.9 Approve Discharge of Supervisory Board For For Management Member Sabine Neuss for Fiscal 2016 4.10 Approve Discharge of Supervisory Board For For Management Member Rolf Nonnenmacher for Fiscal 2016 4.11 Approve Discharge of Supervisory Board For For Management Member Dirk Nordmann for Fiscal 2016 4.12 Approve Discharge of Supervisory Board For For Management Member Klaus Rosenfeld for Fiscal 2016 4.13 Approve Discharge of Supervisory Board For For Management Member Georg Schaeffler for Fiscal 2016 4.14 Approve Discharge of Supervisory Board For For Management Member Maria-Elisabeth Schaeffler-Thumann for Fiscal 2016 4.15 Approve Discharge of Supervisory Board For For Management Member Joerg Schoenfelder for Fiscal 2016 4.16 Approve Discharge of Supervisory Board For For Management Member Stefan Scholz for Fiscal 2016 4.17 Approve Discharge of Supervisory Board For For Management Member Kirsten Voerkel for Fiscal 2016 4.18 Approve Discharge of Supervisory Board For For Management Member Elke Volkmann for Fiscal 2016 4.19 Approve Discharge of Supervisory Board For For Management Member Erwin Woerle for Fiscal 2016 4.20 Approve Discharge of Supervisory Board For For Management Member Siegfried Wolf for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 6 Approve Remuneration System for For Against Management Management Board Members CONTINENTAL RESOURCES, INC. Ticker: CLR Security ID: 212015101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Berry For For Management 1.2 Elect Director James L. Gallogly For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Adopt Policy to Improve Board Diversity Against For Shareholder CSRA INC. Ticker: CSRA Security ID: 12650T104 Meeting Date: AUG 09, 2016 Meeting Type: Annual Record Date: JUN 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Keith B. Alexander For For Management 1b Elect Director Sanju K. Bansal For For Management 1c Elect Director Michele A. Flournoy For For Management 1d Elect Director Mark A. Frantz For For Management 1e Elect Director Nancy Killefer For For Management 1f Elect Director Craig Martin For For Management 1g Elect Director Sean O'Keefe For For Management 1h Elect Director Lawrence B. Prior, III For For Management 1i Elect Director Michael E. Ventling For For Management 1j Elect Director Billie I. Williamson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management CSX CORPORATION Ticker: CSX Security ID: 126408103 Meeting Date: JUN 05, 2017 Meeting Type: Proxy Contest Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Proxy Card) None 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John B. Breaux For For Management 1c Elect Director Pamela L. Carter For For Management 1d Elect Director Steven T. Halverson For For Management 1e Elect Director E. Hunter Harrison For For Management 1f Elect Director Paul C. Hilal For For Management 1g Elect Director Edward J. Kelly, III For For Management 1h Elect Director John D. McPherson For For Management 1i Elect Director David M. Moffett For For Management 1j Elect Director Dennis H. Reilley For For Management 1k Elect Director Linda H. Riefler For For Management 1l Elect Director J. Steven Whisler For For Management 1m Elect Director John J. Zillmer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote on Reimbursement None For Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Proxy Card) None 1a Elect Director Donna M. Alvarado For Did Not Vote Shareholder 1b Elect Director John B. Breaux For Did Not Vote Shareholder 1c Elect Director Pamela L. Carter For Did Not Vote Shareholder 1d Elect Director Steven T. Halverson For Did Not Vote Shareholder 1e Elect Director E. Hunter Harrison For Did Not Vote Shareholder 1f Elect Director Paul C. Hilal For Did Not Vote Shareholder 1g Elect Director Edward J. Kelly, III For Did Not Vote Shareholder 1h Elect Director John D. McPherson For Did Not Vote Shareholder 1i Elect Director David M. Moffett For Did Not Vote Shareholder 1j Elect Director Dennis H. Reilley For Did Not Vote Shareholder 1k Elect Director Linda H. Riefler For Did Not Vote Shareholder 1l Elect Director J. Steven Whisler For Did Not Vote Shareholder 1m Elect Director John J. Zillmer For Did Not Vote Shareholder 2 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year Did Not Vote Management 5 Advisory Vote on Reimbursement For Did Not Vote Management Arrangement in Connection with Retention of E. Hunter Harrison as CEO DAIMLER AG Ticker: DAI Security ID: D1668R123 Meeting Date: MAR 29, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5.1 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 5.2 Ratify KPMG AG as Auditors for the For For Management 2018 Interim Financial Statements Until the 2018 AGM 6.1 Elect Clemens Boersig to the For For Management Supervisory Board 6.2 Elect Bader Mohammad Al Saad to the For For Management Supervisory Board 7 Approve Remuneration of Supervisory For For Management Board 8 Amend Articles Re: Participation and For For Management Voting at Shareholder Meetings DANSKE BANK A/S Ticker: DANSKE Security ID: K22272114 Meeting Date: MAR 16, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Allocation .of Income and For For Management Dividends of DKK 9.00 Per Share 4a Reelect Ole Andersen as Director For For Management 4b Reelect Lars-Erik Brenoe as Director For For Management 4c Reelect Urban Backstrom as Director For For Management 4d Reelect Jorn Jensen as Director For For Management 4e Reelect Rolv Ryssdal as Director For For Management 4f Reelect Carol Sergeant as Director For For Management 4g Reelect Hilde Tonne as Director For For Management 4h Elect Martin Folke Tiveus as New For For Management Director 5 Ratify Deloitte as Auditor For For Management 6a Approve DKK 468.9 Million Reduction in For For Management Share Capital via Share Cancellation 6b Approve Creation of DKK 1 Billion Pool For For Management of Capital without Preemptive Rights 7 Authorize Share Repurchase Program For For Management 8 Approve Remuneration in the Amount of For For Management DKK 1.8 Million for Chairman, DKK 787,500 for Vice Chairman and DKK 525,000 for Other Board Members; Approve Remuneration for Committee Work 9 Approve Danske Bank Group's For For Management Remuneration Policy for 2016 10 Approve Proposal Requiring that Against Against Shareholder Company may not Abolish Cheques for its Danish Personal and Business Customers 11a Require to Release Gender-Specific Against Against Shareholder Remuneration Statistics for Its Employees 11b Set a Ceiling for Employee Share Against Against Shareholder Options at DKK 50,000, and no Employees in Management or Decision-Making Capacity Regarding Sale/Exchange Listing may have Share Options 11c Require Danske Bank to Invest 5% of Against Against Shareholder Its Net Profit in Green Technology 12 Require Danske Bank to Recognize and Against Against Shareholder Report on the UN's Climate Targets 13 Other Business None None Management DEUTSCHE BOERSE AG Ticker: DB1 Security ID: D1882G119 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.35 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 6 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 7 Approve Creation of EUR 6 Million Pool For For Management of Capital with Preemptive Rights 8 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 DEUTSCHE TELEKOM AG Ticker: DTE Security ID: D2035M136 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6 Approve Creation of EUR 3.6 Billion For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Elect Dagmar Kollmann to the For For Management Supervisory Board DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara M. Baumann For For Management 1.2 Elect Director John E. Bethancourt For For Management 1.3 Elect Director David A. Hager For For Management 1.4 Elect Director Robert H. Henry For For Management 1.5 Elect Director Michael M. Kanovsky For For Management 1.6 Elect Director Robert A. Mosbacher, Jr. For For Management 1.7 Elect Director Duane C. Radtke For For Management 1.8 Elect Director Mary P. Ricciardello For For Management 1.9 Elect Director John Richels For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Approve Omnibus Stock Plan For For Management 7 Review Public Policy Advocacy on Against Against Shareholder Climate Change 8 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 9 Report on Lobbying Payments and Policy Against For Shareholder 10 Report on Using Oil and Gas Reserve Against Against Shareholder Metrics for Named Executive's Compensation DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George R. Brokaw For For Management 1.2 Elect Director James DeFranco For Withhold Management 1.3 Elect Director Cantey M. Ergen For For Management 1.4 Elect Director Charles W. Ergen For For Management 1.5 Elect Director Steven R. Goodbarn For For Management 1.6 Elect Director Charles M. Lillis For For Management 1.7 Elect Director Afshin Mohebbi For For Management 1.8 Elect Director David K. Moskowitz For Withhold Management 1.9 Elect Director Tom A. Ortolf For For Management 1.10 Elect Director Carl E. Vogel For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years DNA OYJ Ticker: DNA Security ID: X1823C100 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.55 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors For For Management 11 Fix Number of Directors For For Management 12 Elect Directors For For Management 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers as For For Management Auditors 15 Authorize Share Repurchase Program For For Management 16 Approve Issuance of up to 12 Million For For Management Shares without Preemptive Rights 17 Close Meeting None None Management DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Warren F. Bryant For For Management 1b Elect Director Michael M. Calbert For For Management 1c Elect Director Sandra B. Cochran For For Management 1d Elect Director Patricia D. Fili-Krushel For For Management 1e Elect Director Paula A. Price For For Management 1f Elect Director William C. Rhodes, III For For Management 1g Elect Director David B. Rickard For For Management 1h Elect Director Todd J. Vasos For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Ratify Ernst & Young LLP as Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arnold S. Barron For For Management 1.2 Elect Director Gregory M. Bridgeford For For Management 1.3 Elect Director Macon F. Brock, Jr. For For Management 1.4 Elect Director Mary Anne Citrino For For Management 1.5 Elect Director H. Ray Compton For For Management 1.6 Elect Director Conrad M. Hall For For Management 1.7 Elect Director Lemuel E. Lewis For For Management 1.8 Elect Director Bob Sasser For For Management 1.9 Elect Director Thomas A. Saunders, III For For Management 1.10 Elect Director Thomas E. Whiddon For For Management 1.11 Elect Director Carl P. Zeithaml For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter T. Francis For For Management 1b Elect Director Kristiane C. Graham For For Management 1c Elect Director Michael F. Johnston For For Management 1d Elect Director Robert A. Livingston For For Management 1e Elect Director Richard K. Lochridge For For Management 1f Elect Director Eric A. Spiegel For For Management 1g Elect Director Michael B. Stubbs For For Management 1h Elect Director Richard J. Tobin For For Management 1i Elect Director Stephen M. Todd For For Management 1j Elect Director Stephen K. Wagner For For Management 1k Elect Director Keith E. Wandell For For Management 1l Elect Director Mary A. Winston For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Amend Charter to Remove Article 15 For For Management Amendment Provision 8 Amend Charter to Remove Article 16 For For Management Amendment Provision DUNKIN' BRANDS GROUP, INC. Ticker: DNKN Security ID: 265504100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irene Chang Britt For For Management 1.2 Elect Director Michael Hines For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Environmental Impact of Against Against Shareholder K-Cup Pods EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: JUL 19, 2016 Meeting Type: Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ERSTE GROUP BANK AG Ticker: EBS Security ID: A19494102 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAY 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Remuneration of Supervisory For For Management Board Members 6 Ratify PwC Wirtschaftspruefung GmbH For Against Management Auditors 7.1 Re-Elect Brian Deveraux O'Neill as For For Management Supervisory Board Member 7.2 Elect Jordi Gual Sole as Supervisory For For Management Board Member 7.3 Re-Elect John James Stack as For For Management Supervisory Board Member 7.4 Elect Marion Khueny as Supervisory For For Management Board Member 7.5 Re-Elect Friedrich Roedler as For For Management Supervisory Board Member 7.6 Re-Elect Jan Homan as Supervisory For For Management Board Member 8 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 9 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 10 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares to Key Employees 11 Amend Articles Re: Corporate Purpose; For For Management Management and Supervisory Board FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 26, 2016 Meeting Type: Annual Record Date: AUG 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Marvin R. Ellison For For Management 1.4 Elect Director John C. ("Chris") Inglis For For Management 1.5 Elect Director Kimberly A. Jabal For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Joshua Cooper Ramo For For Management 1.9 Elect Director Susan C. Schwab For For Management 1.10 Elect Director Frederick W. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Exclude Abstentions from Vote Counts Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Report Application of Company Against Against Shareholder Non-Discrimination Policies in States With Pro-Discrimination Laws FLSMIDTH & CO.A/S Ticker: FLS Security ID: K90242130 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Accept Financial Statements and For For Management Statutory Reports 3a Approve Actual Remuneration of For For Management Directors for 2016 in the Aggregate Amount of DKK 5.9 Million 3b Approve Remuneration of Directors for For For Management 2017 in the Amount of DKK 1.3 Million for the Chairman, DKK 900,000 for the Vice Chairman and DKK 450,000 for Other Directors; Approve Remuneration for Committee Work 4 Approve Allocation of Income and For For Management Dividends of DKK 6 Per Share 5a Reelect Vagn Sorensen as Director For For Management 5b Reelect Tom Knutzen as Director For For Management 5c Reelect Caroline Marie as Director For For Management 5d Reelect Marius Kloppers as Director For For Management 5e Reelect Richard Smith as Director For For Management 5f Elect Anne Eberhard as New Director For For Management 6 Ratify Ernst & Young as Auditors For For Management 7.1 Amend Articles Re: Company For For Management Announcements in English Only 7.2 Amend Articles Re: Electronic For For Management Communication with Shareholders 7.3 Authorize Share Repurchase Program For For Management 7.4 Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 8 Other Business None None Management FRESENIUS SE & CO KGAA Ticker: FRE Security ID: D27348263 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For Against Management Dividends of EUR 0.62 per Share 3 Approve Discharge of Personally Liable For For Management Partner for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 6 Amend Stock Option Plan For For Management 7 Amend Remuneration of Supervisory Board For Against Management GEA GROUP AG Ticker: G1A Security ID: D28304109 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.80 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 6 Approve Creation of EUR 77 Million For For Management Pool of Capital with Preemptive Rights HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdulaziz F. Al Khayyal For For Management 1b Elect Director William E. Albrecht For For Management 1c Elect Director Alan M. Bennett For For Management 1d Elect Director James R. Boyd For For Management 1e Elect Director Milton Carroll For For Management 1f Elect Director Nance K. Dicciani For For Management 1g Elect Director Murry S. Gerber For For Management 1h Elect Director Jose C. Grubisich For For Management 1i Elect Director David J. Lesar For For Management 1j Elect Director Robert A. Malone For For Management 1k Elect Director J. Landis Martin For For Management 1l Elect Director Jeffrey A. Miller For For Management 1m Elect Director Debra L. Reed For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management HCA HOLDINGS, INC. Ticker: HCA Security ID: 40412C101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director R. Milton Johnson For For Management 1b Elect Director Robert J. Dennis For For Management 1c Elect Director Nancy-Ann DeParle For For Management 1d Elect Director Thomas F. Frist, III For For Management 1e Elect Director William R. Frist For For Management 1f Elect Director Charles O. Holliday, Jr. For For Management 1g Elect Director Ann H. Lamont For For Management 1h Elect Director Jay O. Light For For Management 1i Elect Director Geoffrey G. Meyers For For Management 1j Elect Director Wayne J. Riley For For Management 1k Elect Director John W. Rowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Shareholders may Call Special Meetings Against For Shareholder HERBALIFE LTD. Ticker: HLF Security ID: G4412G101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael O. Johnson For For Management 1.2 Elect Director Jeffrey T. Dunn For For Management 1.3 Elect Director Richard P. Bermingham For For Management 1.4 Elect Director Pedro Cardoso For For Management 1.5 Elect Director Richard H. Carmona For For Management 1.6 Elect Director Jonathan Christodoro For For Management 1.7 Elect Director Keith Cozza For For Management 1.8 Elect Director Hunter C. Gary For For Management 1.9 Elect Director Jesse A. Lynn For For Management 1.10 Elect Director Michael Montelongo For For Management 1.11 Elect Director James L. Nelson For For Management 1.12 Elect Director Maria Otero For For Management 1.13 Elect Director John Tartol For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers as For For Management Auditors HEWLETT PACKARD ENTERPRISE COMPANY Ticker: HPE Security ID: 42824C109 Meeting Date: MAR 22, 2017 Meeting Type: Annual Record Date: JAN 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel Ammann For For Management 1b Elect Director Marc L. Andreessen For For Management 1c Elect Director Michael J. Angelakis For For Management 1d Elect Director Leslie A. Brun For For Management 1e Elect Director Pamela L. Carter For For Management 1f Elect Director Klaus Kleinfeld For For Management 1g Elect Director Raymond J. Lane For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Raymond E. Ozzie For For Management 1j Elect Director Gary M. Reiner For For Management 1k Elect Director Patricia F. Russo For For Management 1l Elect Director Lip-Bu Tan For For Management 1m Elect Director Margaret C. Whitman For For Management 1n Elect Director Mary Agnes Wilderotter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management HEXAGON AB Ticker: HEXA B Security ID: W40063104 Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8a Receive Financial Statements and None None Management Statutory Reports 8b Receive Auditor's Report on None None Management Application of Guidelines for Remuneration for Executive Management 8c Receive the Board's Dividend Proposal None None Management 9a Accept Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of EUR 0.48 Per Share 9c Approve Discharge of Board and For For Management President 10 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in For For Management the Amount of SEK 1.4 Million for Chairman, SEK 850,000 for Vice Chairman, and SEK 550,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 12 Reelect Ola Rollen, Gun Nilsson, For Against Management Ulrika Francke and Jill Smith as Directors; Elect John Brandon, Henrik Henriksson, Hans Vestberg, Sofia Schorling Hogberg and Marta Schorling Andreen as New Directors; Ratify Ernst & Young AB as Auditors 13 Elect Mikael Ekdahl, Jan Andersson, For For Management Anders Oscarsson, and, Ossian Ekdahl as Members of Nominating Committee 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Close Meeting None None Management HILTON WORLDWIDE HOLDINGS INC. Ticker: HLT Security ID: 43300A203 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Nassetta For For Management 1.2 Elect Director Jonathan D. Gray For For Management 1.3 Elect Director Charlene T. Begley For For Management 1.4 Elect Director Jon M. Huntsman, Jr. For For Management 1.5 Elect Director Judith A. McHale For For Management 1.6 Elect Director John G. Schreiber For For Management 1.7 Elect Director Elizabeth A. Smith For For Management 1.8 Elect Director Douglas M. Steenland For For Management 1.9 Elect Director William J. Stein For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HP INC. Ticker: HPQ Security ID: 40434L105 Meeting Date: APR 17, 2017 Meeting Type: Annual Record Date: FEB 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director Shumeet Banerji For For Management 1c Elect Director Carl Bass For For Management 1d Elect Director Robert R. Bennett For For Management 1e Elect Director Charles V. Bergh For For Management 1f Elect Director Stacy Brown-Philpot For For Management 1g Elect Director Stephanie A. Burns For For Management 1h Elect Director Mary Anne Citrino For For Management 1i Elect Director Stacey Mobley For For Management 1j Elect Director Subra Suresh For For Management 1k Elect Director Dion J. Weisler For For Management 1l Elect Director Margaret C. Whitman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management INFINEON TECHNOLOGIES AG Ticker: IFX Security ID: D35415104 Meeting Date: FEB 16, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.22 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 6 Elect Geraldine Picaud to the For For Management Supervisory Board 7 Approve Affiliation Agreement with For For Management Subsidiary Infineon Technologies Mantel 28 GmbH 8 Approve Affiliation Agreement with For For Management Subsidiary Infineon Technologies Mantel 29 GmbH INNOGY SE Ticker: IGY Security ID: D6S3RB103 Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: APR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Half-Year and Quarterly Reports 2017 7 Approve Remuneration System for For For Management Management Board Members 8.1 Fix Number of Supervisory Board Members For For Management 8.2 Amend Articles Re: Term for Ordinary For Against Management Board Members 8.3 Amend Articles Re: Term for Alternate For Against Management Board Members 8.4 Amend Articles Re: Board Chairmanship For For Management 8.5 Amend Articles Re: Employee For For Management Representation 8.6 Amend Articles Re: Majority For For Management Requirements at General Meetings 9.1a Elect Werner Brandt to the Supervisory For Against Management Board 9.1b Elect Ulrich Grillo to the Supervisory For For Management Board 9.1c Elect Maria van der Hoeven to the For For Management Supervisory Board 9.1d Elect Michael Kleinemeier to the For For Management Supervisory Board 9.1e Elect Martina Koederitz to the For For Management Supervisory Board 9.1f Elect Markus Krebber to the For For Management Supervisory Board 9.1g Elect Rolf Pohlig to the Supervisory For For Management Board 9.1h Elect Dieter Steinkamp to the For For Management Supervisory Board 9.1i Elect Marc Tuengler to the Supervisory For For Management Board 9.1j Elect Deborah Wilkens to the For For Management Supervisory Board 9.2a Elect Reiner Boehle as Employee For For Management Representative to the Supervisory Board 9.2b Elect Frank Bsirske as Employee For For Management Representative to the Supervisory Board 9.2c Elect Arno Hahn as Employee For For Management Representative to the Supervisory Board 9.2d Elect Hans Peter Lafos as Employee For For Management Representative to the Supervisory Board 9.2e Elect Robert Leyland as Employee For For Management Representative to the Supervisory Board 9.2f Elect Meike Neuhaus as Employee For For Management Representative to the Supervisory Board 9.2g Elect Rene Poehls as Employee For For Management Representative to the Supervisory Board 9.2h Elect Pascal van Rijsewijk as Employee For For Management Representative to the Supervisory Board 9.2i Elect Gabriele Sassenberg as Employee For For Management Representative to the Supervisory Board 9.2j Elect Sarka Vojikova as Employee For For Management Representative to the Supervisory Board INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Aneel Bhusri For For Management 1c Elect Director Andy D. Bryant For Against Management 1d Elect Director Reed E. Hundt For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Brian M. Krzanich For For Management 1g Elect Director Tsu-Jae King Liu For For Management 1h Elect Director David S. Pottruck For For Management 1i Elect Director Gregory D. Smith For For Management 1j Elect Director Frank D. Yeary For For Management 1k Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Political Contributions Disclosure Against Against Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: OCT 12, 2016 Meeting Type: Special Record Date: AUG 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann M. Cairns For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director Duriya M. Farooqui For For Management 1d Elect Director Jean-Marc Forneri For For Management 1e Elect Director The Right Hon. the Lord For For Management Hague of Richmond 1f Elect Director Fred W. Hatfield For For Management 1g Elect Director Thomas E. Noonan For For Management 1h Elect Director Frederic V. Salerno For For Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Amend Articles For For Management 7 Amend Bylaws For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Report on Assessing Environmental, Against Against Shareholder Social and Governance Market Disclosure ISS A/S Ticker: ISS Security ID: K5591Y107 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of DKK 7.70 Per Share 4 Approve Discharge of Management and For For Management Board 5 Authorize Share Repurchase Program For For Management 6 Approve Remuneration of Directors in For For Management the Amount of DKK 1.26 Million for Chairman, DKK 630,000 for Deputy Chairman and DKK 420,000 for Other Directors; Approve Compensation for Committee Work 7a Reelect Lord Allen of Kensington Kt For For Management CBE as Director 7b Reelect Thomas Berglund as Director For For Management 7c Reelect Claire Chiang as Director For For Management 7d Reelect Henrik Poulsen as Director For For Management 7e Reelect Ben Stevens as Director For For Management 7f Reelect Cynthia Mary Trudell as For For Management Director 8 Ratify Ernst & Young as Auditors For For Management 9 Other Business None None Management JAPAN TOBACCO INC Ticker: 2914 Security ID: J27869106 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 66 2 Appoint Alternate Statutory Auditor For For Management Masaki, Michio JOHNSON CONTROLS INTERNATIONAL PLC Ticker: JCI Security ID: G51502105 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Abney For For Management 1b Elect Director Natalie A. Black For For Management 1c Elect Director Michael E. Daniels For For Management 1d Elect Director Brian Duperreault For For Management 1e Elect Director Jeffrey A. Joerres For For Management 1f Elect Director Alex A. Molinaroli For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Juan Pablo del Valle For For Management Perochena 1i Elect Director Jurgen Tinggren For For Management 1j Elect Director Mark Vergnano For For Management 1k Elect Director R. David Yost For For Management 2a Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2b Authorize Board to Fix Remuneration of For For Management Auditors 3 Authorize Market Purchases of Company For For Management shares 4 Determine Price Range for Reissuance For For Management of Treasury Shares 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Omnibus Stock Plan For For Management 8 Approve the Directors' Authority to For For Management Allot Shares 9 Approve the Disapplication of For For Management Statutory Pre-Emption Rights JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director Todd A. Combs For For Management 1f Elect Director James S. Crown For For Management 1g Elect Director James Dimon For For Management 1h Elect Director Timothy P. Flynn For For Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Michael A. Neal For For Management 1k Elect Director Lee R. Raymond For For Management 1l Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Clawback Amendment Against Against Shareholder 8 Report on Gender Pay Gap Against Against Shareholder 9 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 10 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Election Director Gary Daichendt For For Management 1c Election Director Kevin DeNuccio For For Management 1d Election Director James Dolce For For Management 1e Election Director Mercedes Johnson For For Management 1f Election Director Scott Kriens For For Management 1g Election Director Rahul Merchant For For Management 1h Election Director Rami Rahim For For Management 1i Election Director William R. Stensrud For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Eliminate Supermajority Vote For For Management Requirement 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Report on Annual Disclosure of EEO-1 Against Against Shareholder Data KAR AUCTION SERVICES, INC. Ticker: KAR Security ID: 48238T109 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd F. Bourell For For Management 1b Elect Director Donna R. Ecton For For Management 1c Elect Director James P. Hallett For For Management 1d Elect Director Mark E. Hill For For Management 1e Elect Director J. Mark Howell For For Management 1f Elect Director Lynn Jolliffe For For Management 1g Elect Director Michael T. Kestner For For Management 1h Elect Director John P. Larson For For Management 1i Elect Director Stephen E. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management KINDER MORGAN, INC. Ticker: KMI Security ID: 49456B101 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Kinder For For Management 1.2 Elect Director Steven J. Kean For For Management 1.3 Elect Director Kimberly A. Dang For Against Management 1.4 Elect Director Ted A. Gardner For For Management 1.5 Elect Director Anthony W. Hall, Jr. For For Management 1.6 Elect Director Gary L. Hultquist For For Management 1.7 Elect Director Ronald L. Kuehn, Jr. For For Management 1.8 Elect Director Deborah A. Macdonald For For Management 1.9 Elect Director Michael C. Morgan For For Management 1.10 Elect Director Arthur C. Reichstetter For For Management 1.11 Elect Director Fayez Sarofim For For Management 1.12 Elect Director C. Park Shaper For For Management 1.13 Elect Director William A. Smith For For Management 1.14 Elect Director Joel V. Staff For For Management 1.15 Elect Director Robert F. Vagt For For Management 1.16 Elect Director Perry M. Waughtal For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Adopt Proxy Access Right Against For Shareholder 4 Report on Methane Emissions Against For Shareholder 5 Report on Annual Sustainability Against For Shareholder 6 Report on Capital Expenditure Strategy Against Against Shareholder with Respect to Climate Change Policy LAFARGEHOLCIM LTD. Ticker: LHN Security ID: H4768E105 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For Against Management Management 3.1 Approve Allocation of Income For For Management 3.2 Approve Dividends of CHF 2.00 per Share For For Management 4.1a Reelect Beat Hess as Director and For For Management Board Chairman 4.1b Reelect Bertrand Colomb as Director For For Management 4.1c Reelect Paul Desmarais as Director For For Management 4.1d Reelect Oscar Fanjul as Director For For Management 4.1e Reelect Gerard Lamarche as Director For For Management 4.1f Reelect Adrian Loader as Director For For Management 4.1g Reelect Juerg Oleas as Director For For Management 4.1h Reelect Nassef Sawiris as Director For For Management 4.1i Reelect Thomas Schmidheiny as Director For For Management 4.1j Reelect Hanne Sorensen as Director For For Management 4.1k Reelect Dieter Spaelti as Director For For Management 4.2 Elect Patrick Kron as Director For For Management 4.3.1 Reappoint Paul Desmarais as Member of For For Management the Compensation Committee 4.3.2 Reappoint Oscar Fanjul as Member of For For Management the Compensation Committee 4.3.3 Reappoint Adrian Loader as Member of For For Management the Compensation Committee 4.3.4 Reappoint Nassef Sawiris as Member of For For Management the Compensation Committee 4.3.5 Reappoint Hanne Sorensen as Member of For For Management the Compensation Committee 4.4.1 Ratify Deloitte AG as Auditors For For Management 4.4.2 Designate Thomas Ris as Independent For For Management Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 5.4 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 40.5 Million 6 Transact Other Business (Voting) For Against Management LANXESS AG Ticker: LXS Security ID: D5032B102 Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.70 per Share 3.1 Approve Discharge of Management Board For For Management Member Matthias Zachert for Fiscal 2016 3.2 Approve Discharge of Management Board For For Management Member Hubert Fink for Fiscal 2016 3.3 Approve Discharge of Management Board For For Management Member Michael Pontzen for Fiscal 2016 3.4 Approve Discharge of Management Board For For Management Member Rainier van Roessel for Fiscal 2016 4.1 Approve Discharge of Supervisory Board For For Management Member Rolf Stomberg for Fiscal 2016 4.2 Approve Discharge of Supervisory Board For For Management Member Werner Czaplik for Fiscal 2016 4.3 Approve Discharge of Supervisory Board For For Management Member Hans-Dieter Gerriets for Fiscal 2016 4.4 Approve Discharge of Supervisory Board For For Management Member Heike Hanagarth for Fiscal 2016 4.5 Approve Discharge of Supervisory Board For For Management Member Friedrich Janssen for Fiscal 2016 4.6 Approve Discharge of Supervisory Board For For Management Member Thomas Meiers for Fiscal 2016 4.7 Approve Discharge of Supervisory Board For For Management Member Claudia Nemat for Fiscal 2016 4.8 Approve Discharge of Supervisory Board For For Management Member Lawrence Rosen for Fiscal 2016 4.9 Approve Discharge of Supervisory Board For For Management Member Gisela Seidel for Fiscal 2016 4.10 Approve Discharge of Supervisory Board For For Management Member Ralf Sikorski for Fiscal 2016 4.11 Approve Discharge of Supervisory Board For For Management Member Manuela Strauch for Fiscal 2016 4.12 Approve Discharge of Supervisory Board For For Management Member Ifraim Tairi for Fiscal 2016 4.13 Approve Discharge of Supervisory Board For For Management Member Theo Walthie for Fiscal 2016 4.14 Approve Discharge of Supervisory Board For For Management Member Matthias Wolfgruber for Fiscal 2016 5.1 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 5.2 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for the First Half of Fiscal 2017 6 Elect Heike Hanagarth to the For For Management Supervisory Board 7 Approve Creation of EUR 9.2 Million For For Management Pool of Capital without Preemptive Rights LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: AUG 19, 2016 Meeting Type: Special Record Date: JUL 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director Angela F. Braly For For Management 1.3 Elect Director Sandra B. Cochran For For Management 1.4 Elect Director Laurie Z. Douglas For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Robert L. Johnson For For Management 1.7 Elect Director Marshall O. Larsen For For Management 1.8 Elect Director James H. Morgan For For Management 1.9 Elect Director Robert A. Niblock For For Management 1.10 Elect Director Bertram L. Scott For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Assess Climate Benefits and Against Against Shareholder Feasibility of Adopting Quantitative Renewable Production Goals LUXOTTICA GROUP S.P.A. Ticker: LUX Security ID: T6444Z110 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Remuneration Policy For Against Management A Deliberations on Possible Legal Action None Against Management Against Directors if Presented by Shareholders MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director John Mulligan For For Management 1i Elect Director Sheila Penrose For For Management 1j Elect Director John Rogers, Jr. For For Management 1k Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 7 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call a Special Meeting 8 Issue New Series of Preferred Stock Against Against Shareholder with the Right to Elect own Director 9 Adopt Holy Land Principles Against Against Shareholder 10 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 11 Assess Environmental Impact of Against Against Shareholder Polystyrene Foam Cups 12 Report on Charitable Contributions Against Against Shareholder MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 31, 2017 Meeting Type: Special Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management MOHAWK INDUSTRIES, INC. Ticker: MHK Security ID: 608190104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Ill For For Management 1.2 Elect Director Jeffrey S. Lorberbaum For For Management 1.3 Elect Director Karen A. Smith Bogart For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONCLER SPA Ticker: MONC Security ID: T6730E110 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Approve Remuneration Policy For For Management 3 Elect Juan Carlos Torres Carretero as For For Management Director and Approve His Remuneration 4.1.1 Slate Submitted by Ruffini None For Shareholder Partecipazioni Srl 4.1.2 Slate Submitted by Institutional None Did Not Vote Shareholder Investors (Assogestioni) 4.2 Approve Internal Auditors' Remuneration For For Management 5 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lewis W.K. Booth For For Management 1b Elect Director Charles E. Bunch For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Create a Committee to Prepare a Report Against Against Shareholder Regarding the Impact of Plant Closures on Communities and Alternatives MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 61174X109 Meeting Date: OCT 11, 2016 Meeting Type: Special Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tanya S. Beder For For Management 1.2 Elect Director James R. Crane For Withhold Management 1.3 Elect Director John P. Kotts For Withhold Management 1.4 Elect Director Michael C. Linn For Withhold Management 1.5 Elect Director Anthony G. Petrello For Withhold Management 1.6 Elect Director Dag Skattum For Withhold Management 1.7 Elect Director John Yearwood For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Remuneration Report For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder NESTLE SA Ticker: NESN Security ID: H57312649 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 4.1a Reelect Paul Bulcke as Director For For Management 4.1b Reelect Andreas Koopmann as Director For For Management 4.1c Reelect Henri de Castries as Director For For Management 4.1d Reelect Beat W. Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann M. Veneman as Director For For Management 4.1j Reelect Eva Cheng as Director For For Management 4.1k Reelect Ruth K. Oniang'o as Director For For Management 4.1l Reelect Patrick Aebischer as Director For For Management 4.2a Elect Ulf Mark Schneider as Director For For Management 4.2b Elect Ursula M. Burns as Director For For Management 4.3 Elect Paul Bulcke as Board Chairman For For Management 4.4a Appoint Beat W. Hess as Member of the For For Management Compensation Committee 4.4b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.4c Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.4d Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.5 Ratify KPMG AG as Auditors For For Management 4.6 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 10 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Transact Other Business (Voting) Against Against Management NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 06, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 4.1a Reelect Paul Bulcke as Director For For Management 4.1b Reelect Andreas Koopmann as Director For For Management 4.1c Reelect Henri de Castries as Director For For Management 4.1d Reelect Beat W. Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann M. Veneman as Director For For Management 4.1j Reelect Eva Cheng as Director For For Management 4.1k Reelect Ruth K. Oniang'o as Director For For Management 4.1l Reelect Patrick Aebischer as Director For For Management 4.2a Elect Ulf Mark Schneider as Director For For Management 4.2b Elect Ursula M. Burns as Director For For Management 4.3 Elect Paul Bulcke as Board Chairman For For Management 4.4a Appoint Beat W. Hess as Member of the For For Management Compensation Committee 4.4b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.4c Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.4d Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.5 Ratify KPMG AG as Auditors For For Management 4.6 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Directors in For For Management the Amount of CHF 10 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Transact Other Business (Voting) Against Against Management NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: SEP 15, 2016 Meeting Type: Annual Record Date: JUL 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director T. Michael Nevens For For Management 1b Elect Director Jeffry R. Allen For For Management 1c Elect Director Alan L. Earhart For For Management 1d Elect Director Gerald Held For For Management 1e Elect Director Kathryn M. Hill For For Management 1f Elect Director George Kurian For For Management 1g Elect Director George T. Shaheen For For Management 1h Elect Director Stephen M. Smith For For Management 1i Elect Director Robert T. Wall For For Management 1j Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Deloitte & Touche LLP as For For Management Auditors NEXTERA ENERGY, INC. Ticker: NEE Security ID: 65339F101 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sherry S. Barrat For For Management 1b Elect Director James L. Camaren For For Management 1c Elect Director Kenneth B. Dunn For For Management 1d Elect Director Naren K. Gursahaney For For Management 1e Elect Director Kirk S. Hachigian For For Management 1f Elect Director Toni Jennings For For Management 1g Elect Director Amy B. Lane For For Management 1h Elect Director James L. Robo For For Management 1i Elect Director Rudy E. Schupp For For Management 1j Elect Director John L. Skolds For For Management 1k Elect Director William H. Swanson For For Management 1l Elect Director Hansel E. Tookes, II For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Report on Political Contributions Against Against Shareholder NIELSEN HOLDINGS PLC Ticker: NLSN Security ID: G6518L108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Attwood, Jr. For For Management 1b Elect Director Mitch Barns For For Management 1c Elect Director Karen M. Hoguet For For Management 1d Elect Director James M. Kilts For For Management 1e Elect Director Harish Manwani For For Management 1f Elect Director Robert Pozen For For Management 1g Elect Director David Rawlinson For For Management 1h Elect Director Javier G. Teruel For For Management 1i Elect Director Lauren Zalaznick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Reappoint Ernst & Young LLP as UK For For Management Statutory Auditors 4 Authorise the Audit Committee to Fix For For Management Remuneration of UK Statutory Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Approve Director's Remuneration Report For For Management NINTENDO CO. LTD. Ticker: 7974 Security ID: J51699106 Meeting Date: JUN 29, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 430 2.1 Elect Director Kimishima, Tatsumi For For Management 2.2 Elect Director Miyamoto, Shigeru For For Management 2.3 Elect Director Takahashi, Shinya For For Management 2.4 Elect Director Furukawa, Shuntaro For For Management 2.5 Elect Director Shiota, Ko For For Management NORDEA BANK AB Ticker: NDA SEK Security ID: W57996105 Meeting Date: MAR 16, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Approve Agenda of Meeting For For Management 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.65 Per Share 9 Approve Discharge of Board and For For Management President 10 Determine Number of Members (10) and For For Management Deputy Members (0) of Board 11 Determine Number of Auditors (1) and For For Management Deputy Auditors (0) 12 Approve Remuneration of Directors in For For Management the Amount of EUR 294,600 for Chairman, EUR 141,300 for Vice Chairman, and EUR 91,950 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Bjorn Wahlroos, Robin Lawther, For For Management Lars Nordstrom, Sarah Russell, Silvija Seres, Kari Stadigh and Birger Steen as Directors; Elect Pernille Erenbjerg, Maria Varsellona and Lars Wollung as New Directors 14 Ratify PricewaterhouseCoopers as For For Management Auditors 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Issuance of Convertible For For Management Instruments without Preemptive Rights 17 Authorize Share Repurchase Program For For Management 18 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 19 Appointment of Auditor in a Foundation For For Management Managed by the Company 20a Adopt a Vision for Absolute Gender None Against Shareholder Equality on All Levels Within the Company 20b Instruct the Board to Set Up a Working None Against Shareholder Group Concerning Gender and Ethnicity Diversification Within the Company 20c Require the Results from the Working None Against Shareholder Group Concerning Item 20a to be Reported to the AGM 20d Request Board to Take Necessary Action None Against Shareholder to Create a Shareholders' Association 20e Prohibit Directors from Being Able to None Against Shareholder Invoice Director's Fees via Swedish and Foreign Legal Entities 20f Instruct the Nomination Committee to None Against Shareholder Pay Extra Attention to Questions Concerning Ethics, Gender, and Ethnicity 20g Instruct the Board to Prepare a None Against Shareholder Proposal for the Representation of Small- and Midsized Shareholders in the Board and Nomination Committee 20h Request Board to Propose to the None Against Shareholder Appropriate Authority to Bring About a Changed Regulation in the Area Relating to Item 20e 20i Request Board to Propose to the None Against Shareholder Swedish Government Legislation on the Abolition of Voting Power Differences in Swedish Limited Liability Companies 20j Amend Articles Re: Former Politicians None Against Shareholder on the Board of Directors NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway - None None Management Withdrawn 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Mitchell E. Daniels, Jr. For For Management 1.7 Elect Director Marcela E. Donadio For For Management 1.8 Elect Director Steven F. Leer For For Management 1.9 Elect Director Michael D. Lockhart For For Management 1.10 Elect Director Amy E. Miles For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director James A. Squires For For Management 1.13 Elect Director John R. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 30, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul A. Ricci For For Management 1.2 Elect Director Robert J. Finocchio For For Management 1.3 Elect Director Robert J. Frankenberg For For Management 1.4 Elect Director William H. Janeway For For Management 1.5 Elect Director Mark R. Laret For For Management 1.6 Elect Director Katharine A. Martin For For Management 1.7 Elect Director Philip J. Quigley For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify BDO USA, LLP as Auditors For For Management 6 Proxy Access None For Shareholder NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JAN 27, 2017 Meeting Type: Special Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss Offer by Qualcomm None None Management 3a Elect Steve Mollenkopf as Executive For For Management Director 3b Elect Derek K Aberle as Non-Executive For For Management Director 3c Elect George S Davis as Non-Executive For For Management Director 3d Elect Donald J Rosenberg as For For Management Non-Executive Director 3e Elect Brian Modoff as Non-Executive For For Management Director 4 Approve Discharge of Board of Directors For For Management 5a Approve Asset Sale Re: Offer by For For Management Qualcomm 5b Approve Dissolution of NXP For For Management 6a Amend Article Post-Acceptance Re: For For Management Offer by Qualcomm 6b Amend Articles Post-Delisting Re: For For Management Offer by Qualcomm NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAY 04, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.a Discussion of the Implementation of None None Management the Remuneration Policy 2.b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2.c Adopt Financial Statements and For For Management Statutory Reports 2.d Approve Discharge of Board Members For For Management 3.a Reelect Richard L. Clemmer as For For Management Executive Director 3.b Reelect Peter Bonfield as For For Management Non-Executive Director 3.c Reelect Johannes P. Huth as For For Management Non-Executive Director 3.d Reelect Kenneth A. Goldman as For For Management Non-Executive Director 3.e Reelect Marion Helmes as Non-Executive For For Management Director 3.f Reelect Joseph Kaeser as Non-Executive For For Management Director 3.g Reelect Ian Loring as Non-Executive For For Management Director 3.h Reelect Eric Meurice as Non-Executive For For Management Director 3.i Reelect Peter Smitham as Non-Executive For For Management Director 3.j Reelect Julie Southern as For For Management Non-Executive Director 3.k Reelect Gregory Summe as Non-Executive For For Management Director 4.a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 4.b Authorize Board to Exclude Preemptive For For Management Rights from Issuance Under Item 4.a 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Cancellation of Ordinary Shares For For Management OM ASSET MANAGEMENT PLC Ticker: OMAM Security ID: G67506108 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L. Bain For For Management 1.2 Elect Director Stuart H. Bohart For For Management 1.3 Elect Director Russell T. Carmedy For For Management 1.4 Elect Director Robert J. Chersi For For Management 1.5 Elect Director Ingrid G. Johnson For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director James J. Ritchie For For Management 1.8 Elect Director John D. Rogers For For Management 1.9 Elect Director Donald J. Schneider For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Appoint KPMG LLP as UK Statutory For For Management Auditor 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Approve Remuneration Policy For For Management 7 Approve Remuneration Report For Against Management 8 Approve Omnibus Stock Plan For For Management 9 Amend Non-Employee Director Omnibus For For Management Stock Plan 10 Approve Executive Incentive Bonus Plan For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Renee J. James For For Management 1.12 Elect Director Leon E. Panetta For Withhold Management 1.13 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder PACE HOLDINGS CORP. Ticker: PACE Security ID: G6865N129 Meeting Date: MAR 01, 2017 Meeting Type: Special Record Date: FEB 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve SPAC Transaction For For Management A If you Certify that you are Not Acting None For Management in Concert, or as a Group, in Connection with the Proposed Business Combination, you should vote FOR this proposal. If you are Acting in Concert, vote AGAINST 2 Approve Merger Agreement For For Management 3A Declassify the Board of Directors For For Management 3B Require Advance Notice for Shareholder For For Management Proposals/Nominations 3C Approve Stock Ownership Limitations For For Management 3D Amend Quorum Requirements For For Management 4 Adjourn Meeting For For Management PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 08, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark D. McLaughlin For For Management 1b Elect Director Asheem Chandna For For Management 1c Elect Director James J. Goetz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PENTAIR PLC Ticker: PNR Security ID: G7S00T104 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Glynis A. Bryan For For Management 1b Elect Director Jerry W. Burris For For Management 1c Elect Director Carol Anthony (John) For For Management Davidson 1d Elect Director Jacques Esculier For For Management 1e Elect Director Edward P. Garden For For Management 1f Elect Director T. Michael Glenn For For Management 1g Elect Director David H. Y. Ho For For Management 1h Elect Director Randall J. Hogan For For Management 1i Elect Director David A. Jones For For Management 1j Elect Director Ronald L. Merriman For For Management 1k Elect Director William T. Monahan For For Management 1l Elect Director Billie Ida Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Determine Price Range for Reissuance For For Management of Treasury Shares 6 Provide Proxy Access Right For For Management PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edison C. Buchanan For For Management 1.2 Elect Director Andrew F. Cates For For Management 1.3 Elect Director Timothy L. Dove For For Management 1.4 Elect Director Phillip A. Gobe For For Management 1.5 Elect Director Larry R. Grillot For For Management 1.6 Elect Director Stacy P. Methvin For For Management 1.7 Elect Director Royce W. Mitchell For For Management 1.8 Elect Director Frank A. Risch For For Management 1.9 Elect Director Scott D. Sheffield For For Management 1.10 Elect Director Mona K. Sutphen For For Management 1.11 Elect Director J. Kenneth Thompson For For Management 1.12 Elect Director Phoebe A. Wood For For Management 1.13 Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Annual Sustainability Against Against Shareholder PLAYA HOTELS & RESORTS N.V. Ticker: PLYA Security ID: N70544106 Meeting Date: JUN 21, 2017 Meeting Type: Annual Record Date: MAY 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Directors and For For Management Auditors PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Hugh Grant For For Management 1.3 Elect Director Melanie L. Healey For For Management 1.4 Elect Director Michele J. Hooper For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PTC INC. Ticker: PTC Security ID: 69370C100 Meeting Date: MAR 01, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janice D. Chaffin For For Management 1.2 Elect Director Phillip M. Fernandez For For Management 1.3 Elect Director Donald K. Grierson For For Management 1.4 Elect Director James E. Heppelmann For For Management 1.5 Elect Director Klaus Hoehn For For Management 1.6 Elect Director Paul A. Lacy For For Management 1.7 Elect Director Robert P. Schechter For For Management 1.8 Elect Director Renato (Ron) Zambonini For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Baglivo For For Management 1b Elect Director Brent Callinicos For For Management 1c Elect Director Emanuel Chirico For For Management 1d Elect Director Juan R. Figuereo For For Management 1e Elect Director Joseph B. Fuller For For Management 1f Elect Director V. James Marino For For Management 1g Elect Director G. Penny McIntyre For For Management 1h Elect Director Amy McPherson For For Management 1i Elect Director Henry Nasella For For Management 1j Elect Director Edward R. Rosenfeld For For Management 1k Elect Director Craig Rydin For For Management 1l Elect Director Amanda Sourry For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management QIAGEN NV Ticker: QGEN Security ID: N72482107 Meeting Date: OCT 26, 2016 Meeting Type: Special Record Date: SEP 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Decrease Share Capital with Repayment For For Management to Shareholders 3 Close Meeting None None Management RADWARE LTD. Ticker: RDWR Security ID: M81873107 Meeting Date: OCT 06, 2016 Meeting Type: Annual Record Date: AUG 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Roy Zisapel as Director Until For For Management the 2019 Annual Meeting 1.2 Reelect Joel Maryles as Director Until For For Management the 2019 Annual Meeting 2 Reelect Yair Tauman as External For For Management Director for a Three-Year Term 3 Reappoint Kost Forer Gabbay & Kasierer For For Management as Auditors and Authorize Audit Committee to Fix Their Remuneration 4 Discuss Financial Statements and 2015 None None Management Report of the Board A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager RANDSTAD HOLDING NV Ticker: RAND Security ID: N7291Y137 Meeting Date: MAR 30, 2017 Meeting Type: Annual Record Date: MAR 02, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.a Receive Report of the Executive Board None None Management and Report of the Supervisory Board for the financial year 2016 (Non-Voting) 2.b Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 2.c Adopt Financial Statements for 2016 For For Management 2.d Receive Explanation on Company's None None Management Reserves and Dividend Policy 2.e Approve Dividends of EUR 1.89 Per Share For For Management 3.a Approve Discharge of Management Board For For Management 3.b Approve Discharge of Supervisory Board For For Management 4.a Grant Board Authority to Issue Shares For For Management Up To 3 Percent of Issued Capital 4.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 4.c Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 4.d Authorize Cancel Repurchase of Up to For For Management 10 Percent of Issued Share Capital under Item 4.c 5.a Approve Amendments to Remuneration For For Management Policy 5.b Approve Performance Related For For Management Remuneration of the Executive Board in Performance Shares 6 Ratify Deloitte as Auditors For For Management 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management REGIONS FINANCIAL CORPORATION Ticker: RF Security ID: 7591EP100 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carolyn H. Byrd For For Management 1b Elect Director David J. Cooper, Sr. For For Management 1c Elect Director Don DeFosset For For Management 1d Elect Director Samuel A. Di Piazza, Jr. For For Management 1e Elect Director Eric C. Fast For For Management 1f Elect Director O. B. Grayson Hall, Jr. For For Management 1g Elect Director John D. Johns For For Management 1h Elect Director Ruth Ann Marshall For For Management 1i Elect Director Susan W. Matlock For For Management 1j Elect Director John E. Maupin, Jr. For For Management 1k Elect Director Charles D. McCrary For For Management 1l Elect Director James T. Prokopanko For For Management 1m Elect Director Lee J. Styslinger, III For For Management 1n Elect Director Jose S. Suquet For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RHEINMETALL AG Ticker: RHM Security ID: D65111102 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.45 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6.1 Elect Susanne Hannemann to the For For Management Supervisory Board 6.2 Elect Andreas Georgi to the For For Management Supervisory Board 6.3 Elect Franz Jung to the Supervisory For For Management Board 6.4 Elect Klaus Draeger to the Supervisory For For Management Board ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 07, 2017 Meeting Type: Annual Record Date: DEC 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director Steven R. Kalmanson For For Management A2 Elect Director James P. Keane For For Management A3 Elect Director Blake D. Moret For For Management A4 Elect Director Donald R. Parfet For For Management A5 Elect Director Thomas W. Rosamilia For For Management B Ratify Deloitte & Touche LLP as For For Management Auditors C Advisory Vote to Ratify Named For For Management Executive Officers' Compensation D Advisory Vote on Say on Pay Frequency One Year One Year Management ROYAL CARIBBEAN CRUISES LTD. Ticker: RCL Security ID: V7780T103 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Brock For For Management 1b Elect Director Richard D. Fain For For Management 1c Elect Director William L. Kimsey For For Management 1d Elect Director Maritza G. Montiel For For Management 1e Elect Director Ann S. Moore For For Management 1f Elect Director Eyal M. Ofer For For Management 1g Elect Director Thomas J. Pritzker For For Management 1h Elect Director William K. Reilly For For Management 1i Elect Director Bernt Reitan For For Management 1j Elect Director Vagn O. Sorensen For For Management 1k Elect Director Donald Thompson For For Management 1l Elect Director Arne Alexander For For Management Wilhelmsen 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Pricewaterhouse Coopers LLP as For For Management Auditors SALZGITTER AG Ticker: SZG Security ID: D80900109 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: MAY 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify PricewaterhouseCoopers GmbH as For For Management Auditors for Fiscal 2017 6 Approve Creation of EUR 80.8 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion; Approve Creation of EUR 69.9 Million Pool of Capital to Guarantee Conversion Rights 8 Amend Articles Re: Location of Annual For For Management General Meeting SANDVIK AB Ticker: SAND Security ID: W74857165 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: APR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Approve Agenda of Meeting For For Management 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports 8 Receive President's Report None None Management 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Discharge of Board and For For Management President 11 Approve Allocation of Income and For For Management Dividends of SEK 2.75 Per Share 12 Determine Number of Directors (8) and For For Management Deputy Directors (0) of Board; Determine Number of Auditors (1) and Deputy Auditors 13 Approve Remuneration of Directors in For For Management the Amount of SEK 2.2 Million for the Chairman and SEK 630,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration for Auditor 14a Elect Marika Fredriksson as New For For Management Director 14b Reelect Jennifer Allerton as Director For For Management 14c Reelect Claes Boustedt as Director For For Management 14d Reelect Johan Karlstrom as Director For For Management 14e Reelect Johan Molin as Director For For Management 14f Reelect Bjorn Rosengren as Director For For Management 14g Reelect Helena Stjernholm as Director For For Management 14h Reelect Lars Westerberg as Director For For Management 15 Reelect Johan Molin as Chairman of the For For Management Board 16 Ratify KPMG as Auditors For For Management 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18 Approve Share Matching Plan (LTI 2017) For Against Management 19 Close Meeting None None Management SBM OFFSHORE NV Ticker: SBMO Security ID: N7752F148 Meeting Date: APR 13, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Receive Report of Supervisory Board None None Management (Non-Voting) 4 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 5.1 Receive Information by None None Management PricewaterhouseCoopers 5.2 Adopt Financial Statements and For For Management Statutory Reports 5.3 Approve Dividends of USD 0.23 Per Share For For Management 5.4 Receive Explanation on Dividend Policy None None Management Amendment 6.1 Approve Discharge of Management Board For For Management 6.2 Approve Discharge of Supervisory Board For For Management 7 Discussion on Company's Corporate None None Management Governance Structure 8.1 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 8.2 Authorize Board to Restrict or Exclude For For Management Preemptive Rights from Share Issuances 9.1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9.2 Approve Cancellation of Repurchased For For Management Shares 10 Allow Questions None None Management 11 Close Meeting None None Management SERVICEMASTER GLOBAL HOLDINGS, INC. Ticker: SERV Security ID: 81761R109 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jerri L. DeVard For For Management 1B Elect Director Robert J. Gillette For For Management 1C Elect Director Mark E. Tomkins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 20, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Shay For For Management 1.2 Elect Director Joseph J. DePaolo For For Management 1.3 Elect Director Barney Frank For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management SKANSKA AB Ticker: SKA B Security ID: W83567110 Meeting Date: APR 04, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Chairman's and President's None None Management Report 8 Receive Financial Statements and None None Management Statutory Reports 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 8.25 Per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 13 Approve Remuneration of Directors in For For Management the Amount of SEK 2.04 Million for Chairman and SEK 680,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 14a Reelect Johan Karlstrom as Director For For Management 14b Reelect Par Boman as Director For Against Management 14c Reelect John Carrig as Director For For Management 14d Reelect Nina Linander as Director For Against Management 14e Reelect Fredrik Lundberg as Director For Against Management 14f Reelect Jayne McGivern as Director For For Management 14g Reelect Charlotte Stromberg as Director For For Management 14h Reelect Hans Biorck as Director For Against Management 14i Elect Catherine Marcus as Director For For Management 14j Reelect Hans Biorck as Chairman of the For Against Management Board 15 Ratify EY as Auditors For For Management 16 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 17a Authorize Repurchase of up to 3 For For Management Million Series B Shares to Fund Skanska Employee Ownership Program (Seop 4) 17b Approve Transfer of up to 763,000 For For Management Series B Shares to Cover Certain Costs Related to Employee Ownership Program 18 Close Meeting None None Management SONOVA HOLDING AG Ticker: SOON Security ID: H8024W106 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-Binding) 2 Approve Allocation of Income and For For Management Dividends of CHF 2.30 per Share 3 Approve Discharge of Board and Senior For For Management Management 4.1.1 Reelect Robert Spoerry as Director and For For Management Board Chairman 4.1.2 Reelect Beat Hess as Director For For Management 4.1.3 Elect Lynn Dorsey Bleil as Director For For Management 4.1.4 Reelect Michael Jacobi as Director For For Management 4.1.5 Reelect Stacy Enxing Seng as Director For For Management 4.1.6 Reelect Anssi Vanjoki as Director For For Management 4.1.7 Reelect Roland van der Vis as Director For For Management 4.1.8 Reelect Jinlong Wang as Director For For Management 4.2.1 Appoint Robert Spoerry as Member of For For Management the Compensation Committee 4.2.2 Appoint Beat Hess as Member of the For For Management Compensation Committee 4.2.3 Appoint Stacy Enxing Seng as Member of For For Management the Compensation Committee 4.3 Ratify PricewaterhouseCoopers AG as For For Management Auditors 4.4 Designate Andreas Keller as For For Management Independent Proxy 5.1 Approve Remuneration of Board of For For Management Directors in the Amount of CHF 3 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 16.9 Million 6 Approve CHF 4,600 Reduction in Share For For Management Capital via Cancellation of Shares 7 Transact Other Business (Voting) For Against Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: OCT 26, 2016 Meeting Type: Annual Record Date: SEP 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3a Elect Director Stuart M. Essig For Against Management 3b Elect Director Barbara B. Hill For Against Management 3c Elect Director Michael A. Rocca For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Declassify the Board of Directors For For Management 7 Provide Proxy Access Right For For Management 8 Ratify Ernst & Young LLP as Auditors For For Management 9 Adjourn Meeting For For Management 10 Reduce Supermajority Vote Requirement Against For Shareholder SUNRISE COMMUNICATIONS GROUP AG Ticker: SRCG Security ID: H83659104 Meeting Date: APR 11, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends from Capital For For Management Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1.1 Reelect Peter Schoepfer as Director For For Management 4.1.2 Reelect Jesper Ovesen as Director For For Management 4.1.3 Reelect Robin Bienenstock as Director For For Management 4.1.4 Reelect Michael Krammer as Director For For Management 4.1.5 Reelect Joachim Preisig as Director For For Management 4.1.6 Reelect Christoph Vilanek as Director For Against Management 4.1.7 Reelect Peter Kurer as Director For For Management 4.1.8 Reelect Peter Kurer as Board Chairman For For Management 4.2.1 Appoint Peter Schoepfer as Member of For For Management the Compensation Committee 4.2.2 Appoint Peter Kurer as Member of the For For Management Compensation Committee 4.2.3 Appoint Christoph Vilanek as Member of For Against Management the Compensation Committee 4.2.4 Appoint Michael Krammer as Member of For For Management the Compensation Committee 4.2.5 Appoint Peter Schoepfer as Chairman of For For Management the Compensation Committee 5 Designate Andreas Keller as For For Management Independent Proxy 6 Ratify Ernst & Young AG as Auditors For For Management 7.1 Approve Remuneration Report For For Management 7.2 Approve Maximum Aggregate Remuneration For For Management of Directors in the Amount of CHF 1.4 Million 7.3 Approve Maximum Aggregate Remuneration For For Management of Executive Committee in the Amount of CHF 11.9 Million 8.1 Approve CHF 350,000 Pool of Authorized For Against Management Capital without Preemptive Rights for Employee Equity Participation 8.2 Approve Creation of CHF 4.5 Million For For Management Pool of Capital without Preemptive Rights 8.3 Amend Articles Re: Deadline for For For Management Additional Agenda Items 8.4 Amend Articles Re: Variable For For Management Compensation of the Executive Committee 9 Transact Other Business (Voting) For Against Management SVENSKA CELLULOSA AB (SCA) Ticker: SCA B Security ID: W90152120 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive President's Report None None Management 8a Accept Financial Statements and For For Management Statutory Reports 8b Approve Allocation of Income and For For Management Dividends of SEK 6 Per Share; Approve Distribution of Shares in SCA Hygiene 8c Approve Record Date for Dividend For For Management Payment 8d Approve Discharge of Board and For For Management President 9 Determine Number of Directors (10) and For For Management Deputy Directors (0) of Board 10 Determine Number of Auditors (1) and For For Management Deputy Auditors (0) 11 Approve Remuneration of Directors in For For Management the Amount of SEK 2.1 Million for Chairman and SEK 700,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 12a Reelect Par Boman as Director For For Management 12b Reelect Ewa Bjorling as Director For For Management 12c Reelect Maija-Liisa Friman as Director For For Management 12d Reelect Annemarie Gardshol as Director For For Management 12e Reelect Magnus Groth as Director For For Management 12f Reelect Johan Malmquist as Director For For Management 12g Reelect Bert Nordberg as Director For For Management 12h Reelect Louise Svanberg as Director For For Management 12i Reelect Barbara Milian Thoralfsson as For For Management Director 12j Elect Lars Rebien Sorensen as Director For For Management 13 Elect Par Boman as Board Chairman For For Management 14 Ratify Ernst & Young as Auditors For For Management 15a Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee prior the Extraordinary General Meeting 15b Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee prior the Next Annual General Meeting (2018) 16 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 17 Change Location of Registered For For Management Office/Headquarters 18a Approve SEK 9.23 Million Reduction in For For Management Share Capital via Share Cancellation 18b Approve Capitalization of Reserves of For For Management SEK 9.23 Million for Bonus Issue 19 Close Meeting None None Management SVENSKA CELLULOSA AB (SCA) Ticker: SCA B Security ID: W90152120 Meeting Date: MAY 17, 2017 Meeting Type: Special Record Date: MAY 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 7 Approve Remuneration of Directors in For For Management the Amount of SEK 1.8 Million to Chair and SEK 600,000 to Other Directors; Approve Remuneration for Committee Work 8a Elect Charlotte Bengtsson as New For For Management Director 8b Elect Lennart Evrell as New Director For For Management 8c Elect Ulf Larsson as New Director For For Management 8d Elect Martin Lindqvist as New Director For For Management 8e Elect Lotta Lyra as New Director For For Management 9 Close Meeting None None Management SWEDISH MATCH AB Ticker: SWMA Security ID: W92277115 Meeting Date: DEC 16, 2016 Meeting Type: Special Record Date: DEC 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Approve Extraordinary Dividends of SEK For For Management 9.50 Per Share 7 Close Meeting None None Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 25, 2016 Meeting Type: Annual Record Date: AUG 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Bergman For For Management 1b Elect Director Russell J. Knittel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William S. Haraf For For Management 1b Elect Director Frank C. Herringer For For Management 1c Elect Director Stephen T. McLin For For Management 1d Elect Director Roger O. Walther For For Management 1e Elect Director Robert N. Wilson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 7 Adopt Proxy Access Right Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions THE DUN & BRADSTREET CORPORATION Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert P. Carrigan For For Management 1b Elect Director Cindy Christy For For Management 1c Elect Director L. Gordon Crovitz For For Management 1d Elect Director James N. Fernandez For For Management 1e Elect Director Paul R. Garcia For For Management 1f Elect Director Anastassia Lauterbach For For Management 1g Elect Director Thomas J. Manning For For Management 1h Elect Director Randall D. Mott For For Management 1i Elect Director Judith A. Reinsdorf For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Jeffery H. Boyd For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Linda R. Gooden For For Management 1j Elect Director Wayne M. Hewett For For Management 1k Elect Director Karen L. Katen For For Management 1l Elect Director Craig A. Menear For For Management 1m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THE J. M. SMUCKER COMPANY Ticker: SJM Security ID: 832696405 Meeting Date: AUG 17, 2016 Meeting Type: Annual Record Date: JUN 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathryn W. Dindo For For Management 1b Elect Director Paul J. Dolan For For Management 1c Elect Director Jay L. Henderson For For Management 1d Elect Director Nancy Lopez Knight For For Management 1e Elect Director Elizabeth Valk Long For For Management 1f Elect Director Gary A. Oatey For For Management 1g Elect Director Sandra Pianalto For For Management 1h Elect Director Alex Shumate For For Management 1i Elect Director Mark T. Smucker For For Management 1j Elect Director Richard K. Smucker For For Management 1k Elect Director Timothy P. Smucker For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Plans to Increase Renewable Against Against Shareholder Energy Use THE SHERWIN-WILLIAMS COMPANY Ticker: SHW Security ID: 824348106 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director David F. Hodnik For For Management 1.3 Elect Director Thomas G. Kadien - None None Management Withdrawn 1.4 Elect Director Richard J. Kramer For For Management 1.5 Elect Director Susan J. Kropf For For Management 1.6 Elect Director John G. Morikis For For Management 1.7 Elect Director Christine A. Poon For For Management 1.8 Elect Director John M. Stropki For For Management 1.9 Elect Director Michael H. Thaman For For Management 1.10 Elect Director Matthew Thornton, III For For Management 1.11 Elect Director Steven H. Wunning For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Ernst & Young LLP as Auditors For For Management THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Proxy Access Bylaw Amendment Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William P. Barr For For Management 1b Elect Director Jeffrey L. Bewkes For For Management 1c Elect Director Robert C. Clark For Against Management 1d Elect Director Mathias Dopfner For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Carlos M. Gutierrez For For Management 1g Elect Director Fred Hassan For For Management 1h Elect Director Paul D. Wachter For For Management 1i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kriss Cloninger, III For For Management 1b Elect Director Walter W. Driver, Jr. For For Management 1c Elect Director Sidney E. Harris For For Management 1d Elect Director William M. Isaac For For Management 1e Elect Director Pamela A. Joseph For Against Management 1f Elect Director Mason H. Lampton For For Management 1g Elect Director Connie D. McDaniel For For Management 1h Elect Director Philip W. Tomlinson For For Management 1i Elect Director John T. Turner For For Management 1j Elect Director Richard W. Ussery For For Management 1k Elect Director M. Troy Woods For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management TYCO INTERNATIONAL PLC Ticker: TYC Security ID: G91442106 Meeting Date: AUG 17, 2016 Meeting Type: Special Record Date: JUN 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Memorandum of For For Management Association 2 Amend Articles Re: Tyco Governing For For Management Documents Proposals 3 Approve Stock Consolidation For For Management 4 Increase Authorized Common Stock For For Management 5 Issue Shares in Connection with the For For Management Merger 6 Change Company Name to Johnson For For Management Controls International plc 7 Increase Authorized Preferred and For For Management Common Stock 8 Approve the Directors' Authority to For For Management Allot Shares 9 Approve the Disapplication of For For Management Statutory Pre-Emption Rights 10 Approve the Renominalization of Tyco For For Management Ordinary Shares 11 Approve the Creation of Distributable For For Management Reserves UNICREDIT SPA Ticker: UCG Security ID: T9T23L584 Meeting Date: APR 20, 2017 Meeting Type: Annual/Special Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve 2017 Group Incentive System For For Management 4 Approve Long-Term Incentive Plan For For Management 2017-2019 5 Approve Severance Payments Policy For For Management 6 Approve Remuneration Policy For For Management 1 Authorize Board to Increase Capital to For For Management Service 2016 Incentive Plan 2 Authorize Board to Increase Capital to For For Management Service 2017 Incentive Plan and LTI Plan 2017-2019 UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andrew H. Card, Jr. For For Management 1b Elect Director Erroll B. Davis, Jr. For For Management 1c Elect Director David B. Dillon For For Management 1d Elect Director Lance M. Fritz For For Management 1e Elect Director Deborah C. Hopkins For For Management 1f Elect Director Jane H. Lute For For Management 1g Elect Director Michael R. McCarthy For For Management 1h Elect Director Michael W. McConnell For For Management 1i Elect Director Thomas F. McLarty, III For For Management 1j Elect Director Steven R. Rogel For For Management 1k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Gibbs For For Management 2 Amend Stock Option Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Adopt Proxy Access Right Against For Shareholder VAIL RESORTS, INC. Ticker: MTN Security ID: 91879Q109 Meeting Date: DEC 08, 2016 Meeting Type: Annual Record Date: OCT 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan L. Decker For For Management 1b Elect Director Roland A. Hernandez For For Management 1c Elect Director Robert A. Katz For For Management 1d Elect Director John T. Redmond For For Management 1e Elect Director Michele Romanow For For Management 1f Elect Director Hilary A. Schneider For For Management 1g Elect Director D. Bruce Sewell For For Management 1h Elect Director John F. Sorte For For Management 1i Elect Director Peter A. Vaughn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VALVOLINE INC. Ticker: VVV Security ID: 92047W101 Meeting Date: JAN 24, 2017 Meeting Type: Annual Record Date: DEC 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Freeland For For Management 1.2 Elect Director Stephen F. Kirk For For Management 1.3 Elect Director Stephen E. Macadam For For Management 1.4 Elect Director Vada O. Manager For For Management 1.5 Elect Director Samuel J. Mitchell, Jr. For For Management 1.6 Elect Director Charles M. Sonsteby For For Management 1.7 Elect Director Mary J. Twinem For For Management 1.8 Elect Director William A. Wulfsohn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management VALVOLINE INC. Ticker: VVV Security ID: 92047W101 Meeting Date: APR 26, 2017 Meeting Type: Special Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Reduce Supermajority Vote Requirement For For Management VERINT SYSTEMS INC. Ticker: VRNT Security ID: 92343X100 Meeting Date: JUN 22, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan Bodner For For Management 1.2 Elect Director Victor DeMarines For For Management 1.3 Elect Director John Egan For Withhold Management 1.4 Elect Director Penelope Herscher For For Management 1.5 Elect Director William Kurtz For For Management 1.6 Elect Director Richard Nottenburg For Withhold Management 1.7 Elect Director Howard Safir For Withhold Management 1.8 Elect Director Earl Shanks For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Karl-Ludwig Kley For For Management 1.7 Elect Director Lowell C. McAdam For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 1.12 Elect Director Gregory G. Weaver For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Establish Board Committee on Human Against Against Shareholder Rights 7 Report on Feasibility of Adopting GHG Against Against Shareholder Emissions Targets 8 Amend Bylaws - Call Special Meetings Against For Shareholder 9 Amend Clawback Policy Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder 11 Limit Matching Contributions to Against Against Shareholder Executive Retirement Plans VIMPELCOM LTD. Ticker: VIP Security ID: 92719A106 Meeting Date: MAR 30, 2017 Meeting Type: Special Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to VEON Ltd. For For Management 2 Amend Bylaws For Against Management VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Anthony Bates For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Certificate of Incorporation For For Management 7 Ratify PricewaterhouseCoopers LLP as For For Management Auditors VOLVO AB Ticker: VOLV B Security ID: 928856301 Meeting Date: APR 04, 2017 Meeting Type: Annual Record Date: MAR 29, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Board's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports; Receive President's Report 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 3.25 Per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (11) and For For Management Deputy Members (0) of Board 13 Approve Remuneration of Directors in For Against Management the Amount of SEK 3.4 Million for Chairman and SEK 1.0 Million for Other Directors; Approve Remuneration for Committee Work 14a Reelect Matti Alahuhta as Director For For Management 14b Reelect Eckhard Cordes as Director For For Management 14c Reelect James Griffith as Director For For Management 14d Reelect Martin Lundstedt as Director For For Management 14e Reelect Kathryn Marinello as Director For For Management 14f Reelect Martina Merz as Director For For Management 14g Reelect Hanna de Mora as Director For For Management 14h Reelect Hakan Samuelsson as Director For For Management 14i Reelect Helena Stjernholm as Director For For Management 14j Reelect Carl-Henric Svenberg as For For Management Director 14k Reelect Lars Westerberg as Director For For Management 15 Reelect Carl-Henric Svanberg as Board For For Management Chairman 16 Authorize Chairman of Board, Bengt For For Management Kjell, Lars Forberg, Yngve Slungstad and Par Boman to Serve on Election Committee 17 Amend Instructions for Election For For Management Committee 18 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 19a Instruct Board to Formulate a Company None Against Shareholder Policy for Paying Corporate Tax to Present to the AGM 2018 19b1 Instruct Board to Initiate an None Against Shareholder Independent Review of the Company's Use of Private Jets 19b2 Instruct Board to Formulate a Company None Against Shareholder Policy to Ban the Use of Private Jets Throughout the Company, to Present to the AGM 2018 19c Instruct Board to Initiate an None Against Shareholder Independent Review of Representation Hunts 19d Require Board to as From 2017 Include None Against Shareholder Results from Employee Survey in Annual and Sustainability Report 19e1 Instruct Board to Develop a Whistle None Against Shareholder Blower Function 19e2 Require Board to as From 2017 Include None Against Shareholder Potential Whistle Blowing Incidents in Annual and Sustainability Report 19f Discontinue Variable Compensation None Against Shareholder Plans to Senior Executives of Company 19g1 Instruct Board to Formulate a Company None Against Shareholder Policy to Support Political Engagement by Employees, to Present to the AGM 2018 19g2 Require Board to, as from 2017, None Against Shareholder Include Number of Politically Engaged Employees in Annual and Sustainability Report 19h Amend Articles Re: Company Purpose None Against Shareholder VONOVIA SE Ticker: VNA Security ID: D9581T100 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.12 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2016 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2017 and as as Auditors for the First Quarter of Fiscal 2018 6 Approve Creation of EUR 66.55 Million For For Management Pool of Capital without Preemptive Rights 7 Change Location of Registered Office For For Management Headquarters 8 Amend Articles Re: Article 17 "Change For For Management Majority Requirements at Annual General Meeting" W. R. GRACE & CO. Ticker: GRA Security ID: 38388F108 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Furlong Baldwin For For Management 1.2 Elect Director Alfred E. Festa For For Management 1.3 Elect Director Christopher J. Steffen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WESTERN ALLIANCE BANCORPORATION Ticker: WAL Security ID: 957638109 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Bruce Beach For For Management 1B Elect Director William S. Boyd For For Management 1C Elect Director Howard N. Gould For For Management 1D Elect Director Steven J. Hilton For For Management 1E Elect Director Marianne Boyd Johnson For For Management 1F Elect Director Robert P. Latta For For Management 1G Elect Director Cary Mack For For Management 1H Elect Director Todd Marshall For For Management 1I Elect Director James E. Nave For For Management 1J Elect Director Michael Patriarca For For Management 1K Elect Director Robert Gary Sarver For For Management 1L Elect Director Donald D. Snyder For For Management 1M Elect Director Sung Won Sohn For For Management 1N Elect Director Kenneth A. Vecchione For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify RSM US LLP as Auditors For For Management WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 04, 2016 Meeting Type: Annual Record Date: SEP 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Martin I. Cole For For Management 1b Elect Director Kathleen A. Cote For For Management 1c Elect Director Henry T. DeNero For For Management 1d Elect Director Michael D. Lambert For For Management 1e Elect Director Len J. Lauer For For Management 1f Elect Director Matthew E. Massengill For For Management 1g Elect Director Sanjay Mehrotra For For Management 1h Elect Director Stephen D. Milligan For For Management 1i Elect Director Paula A. Price For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management YAHOO! INC. Ticker: YHOO Security ID: 984332106 Meeting Date: JUN 08, 2017 Meeting Type: Special Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Yahoo Holdings, Inc., For For Management a wholly-owned subsidiary of Yahoo! Inc. 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: 98956P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Christopher B. Begley For For Management 1b Elect Director Betsy J. Bernard For For Management 1c Elect Director Gail K. Boudreaux For For Management 1d Elect Director David C. Dvorak For For Management 1e Elect Director Michael J. Farrell For For Management 1f Elect Director Larry C. Glasscock For For Management 1g Elect Director Robert A. Hagemann For For Management 1h Elect Director Arthur J. Higgins For For Management 1i Elect Director Michael W. Michelson For For Management 1j Elect Director Cecil B. Pickett For For Management 1k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
